




EXHIBIT 10.1


INDUSTRIAL BUILDING LEASE
(MULTI-TENANT)
FIRSTCAL INDUSTRIAL 2 ACQUISITIONS, LLC

        1.       BASIC TERMS.   This Section 1 contains the Basic Terms of this
Lease between Landlord and Tenant, named below. Other Sections of the Lease
referred to in this Section 1 explain and define the Basic Terms and are to be
read in conjunction with the Basic Terms.

  1.1.   Effective Date of Lease: March 27, 2006


  1.2.   Landlord: FirstCal Industrial 2 Acquisitions, LLC, a Delaware limited
liability company


  1.3.   Tenant: CyberOptics Corporation, a Minnesota corporation


  1.4.   Premises: Approximately 60,217 rentable square feet in the building
commonly known as 5900 Golden Hills Drive, Golden Valley, Minnesota (the
“Building”). The location and configuration of the Premises in the Building are
depicted on Exhibit A-1


  1.5.   Property: See Exhibit A


  1.6.   Lease Term: 5 years 1 month (“Term”), commencing June 1, 2006
(“Commencement Date”) and ending 5 years and one month thereafter, subject to
any extensions, renewals and earlier termination of the Lease as provided for in
the Lease, including without limitation, as provided for in Section 2.3 below
(“Expiration Date”)


  1.7.   Permitted Uses: (See Section 4.1) Warehouse, design and manufacturing,
and other operations as set forth in the Tenant Operations Inquiry Form set
forth in Exhibit B to this Lease; and office, administrative, sales and other
functions that are ancillary and/or incidental to any of the foregoing.
purposes, all as permitted under applicable law


  1.8.   Brokers: (See Section 23; if none, so state): (A) Tenant’s Broker:
Winthrop Commercial, Inc.; and (B) Landlord’s Broker: None


  1.9.   Security/Damage Deposit: (See Section 4.4) $ 48,786.00.


  1.10.   Estimated Additional Rent Payable by Tenant (See Section 3.3): $4.47
per rentable square foot per annum is estimated for 2006


  1.11.   Tenant’s Proportionate Share: 66%


  1.12.   Exhibits to Lease: The following exhibits are attached to and made a
part of this Lease. (If none, so state): A (legal description); B (Tenant
Operations Inquiry Form); C (Landlord’s Work); D (Confirmation of Commencement
Date); E (Broom Clean Condition and Repair Requirements); and F (Manufacturing
Area)


        2.       LEASE OF PREMISES; RENT.

                  2.1.       Lease of Premises for Lease Term.   Landlord hereby
leases the Premises to Tenant, and Tenant hereby rents the Premises from
Landlord, for the Term and subject to the conditions of this Lease.



--------------------------------------------------------------------------------



                  2.2.       Types of Rental Payments.   Tenant shall pay net
base rent to Landlord in monthly installments, in advance, on the first day of
each and every calendar month during the Term of this Lease (the “Base Rent”) in
the amounts and for the periods as set forth below:


RENTAL PAYMENTS

Lease Period     Annual Base Rent     Monthly Base Rent       Month 1   $0.00  
$0.00     Months 2-37   $611,202.55   $50,933.55     Months 38-61  
$657,569.64   $54,797.47  


Tenant shall also pay (a) Tenant’s Proportionate Share (as set forth in Section
1.11) of Operating Expenses (as hereinafter defined), and (b) any other amounts
owed by Tenant hereunder (collectively, “Additional Rent”). In the event any
monthly installment of Base Rent or Additional Rent, or both, is not paid within
five (5) business days of the date when due, a late charge in an amount equal to
5% of the then delinquent installment of Base Rent and/or Additional Rent (the
“Late Charge”) shall be imposed with respect to the then-delinquent Rent (as
defined below) payment. For purposes of this Lease, the Default Interest, as
defined in Section 22.3 below, Base Rent and Additional Rent shall collectively
be referred to as “Rent.” All Rent shall be paid by Tenant to Landlord, c/o
FirstCal Industrial 2 Acquisition, LLC, 75 Remittance Drive, Suite #6812,
Chicago, IL 60675-6812 or if sent by overnight courier, FirstCal Industrial 2
Acquisition, LLC, Suite 6812, 350 North Orleans Street, Receipt & Dispatch, 8th
Floor, Chicago, IL 60654, (or such other entity designated as Landlord’s
management agent, if any, and if Landlord so appoints such a management agent,
the “Agent”), or pursuant to such other directions as Landlord shall designate
in this Lease or otherwise in writing.

                  2.3.       Covenants Concerning Rental Payments.   Tenant
shall pay the Rent promptly when due, without notice or demand, and without any
abatement, deduction or setoff except as otherwise expressly permitted by the
specific terms of this Lease or otherwise by Landlord, in its sole and exclusive
discretion and in writing. No payment by Tenant, or receipt or acceptance by
Agent or Landlord, of a lesser amount than the correct Rent shall be deemed to
be other than a payment on account, nor shall any endorsement or statement on
any check or letter accompanying any payment be deemed an accord or
satisfaction, and Agent or Landlord may accept such payment without prejudice to
its right to recover the balance due or to pursue any other remedy available to
Landlord. If the Commencement Date occurs on a day other than the first day of a
calendar month, the Rent due for the first calendar month of the Term shall be
prorated on a per diem basis (based on a 360 day, 12 month year) and paid to
Landlord on the Commencement Date, and the Term will be extended to terminate on
the last day of the calendar month in which the Expiration Date stated in
Section 1.6 occurs.



2

--------------------------------------------------------------------------------



        3.       OPERATING EXPENSES.

                  3.1.       Definitional Terms Relating to Additional
Rent.   For purposes of this Section and other relevant provisions of the Lease:

                                3.1.1.       Operating Expenses.   The term
“Operating Expenses” shall mean all costs and expenses paid or incurred by
Landlord with respect to, or in connection with, the repair, replacement,
maintenance and operation of the Property. Operating Expenses may include, but
are not limited to, any or all of the following: (i) services provided directly
by employees of Landlord or Agent in connection with the operation, maintenance
or rendition of other services to or for the Property (including, but not
limited to, the Common Areas); (ii) to the extent not separately metered,
billed, or furnished, all charges for utilities and services furnished to either
or both of the Property and the Premises, including, without limitation, the
Common Areas (as hereinafter defined), together with any taxes on such
utilities, and provided that any such charges shall not be marked up; (iii) all
market-based premiums for commercial property, casualty, general liability,
boiler, flood, earthquake, terrorism and all other types of insurance that are
(x) provided by Landlord, (y) commercially reasonable and (z) relating to the
Property, together with all reasonable administrative costs incurred in
connection with the procurement and implementation of such insurance policies,
and all deductibles paid by Landlord pursuant to insurance policies required to
be maintained by Landlord under this Lease; (iv) management fees to Landlord or
Agent or other persons or management entities actually involved in the
management and operation of the Property, which management fee shall not exceed
5.0%per annum of all Rent, collected from all tenants in the Property; (v) any
capital improvements made by, or on behalf of, Landlord to the Property that are
either or both (a) designed to reduce Operating Expenses and (b) required to
keep the Property in compliance with all governmental laws, rules and
regulations applicable thereto, from time to time, the cost of which capital
improvements shall be reasonably amortized by Landlord over the useful life of
the improvement, in accordance with generally accepted accounting principles;
(vi) all professional fees incurred in connection with the operation, management
and maintenance of the Property; (vii) Taxes, as hereinafter defined in Section
3.1.2; and (viii) dues, fees or other costs and expenses, of any nature, due and
payable to any association or comparable entity to which Landlord, as owner of
the Property, is a member or otherwise belongs and that governs or controls any
aspect of the ownership and operation of the Property; (ix) any real estate
taxes and common area maintenance expenses levied against, or attributable to,
the Property under any declaration of covenants, conditions and restrictions,
reciprocal easement agreement or comparable arrangement that encumbers and
benefits the Property and other real property (e.g., a business park); (x) all
cost and expenses incurred to maintain, repair and replace all or any of the
Common Areas, and (xi) costs incurred to procure from a third party and maintain
a maintenance contract for the HVAC (defined below) system for the Premises.

                                                  3.1.1.1        Operating
Expenses Exclusions.   Notwithstanding Section 3.1.1 above, Operating Expenses
shall not include any costs, charges, fees, expenses, taxes and/or assessments
of any nature incurred by Landlord: (i) to market and/or lease the Property
(including without limitation any leasing commissions), or related to improving
leasable space in the Property for a third party tenant (including, without
limitation, any costs, charges and/or expenses related to making / constructing
leasehold improvements for other tenants); (ii) to enforce leases against other
tenants; (iii) for services performed by an affiliate of



3

--------------------------------------------------------------------------------



Landlord to the extent such charges exceed the then-current fair market rate;
(iv) to remedy any defects (latent or otherwise) in the original design and
construction of the structure and foundation of the Property or any part
thereof, including without limitation, in the Common Areas and Premises; (v) to
pay charges related to the construction of any addition to the Property or any
part thereof; (vi)for interest or penalties that arise as a result of Landlord’s
failure to pay Taxes and/or Operating Expenses to the applicable authority or
other party; (vii) to the proportionate extent that such are directly the result
of the negligence and/or willful misconduct of Landlord, its Agent(s),
employees, contractors and/or other representatives of Landlord; (viii) to pay
debt service and/or ground lease payments encumbering the Property; (ix) to
repair damage caused by other tenants of the Property; (x) to pay premiums for
insurance deductibles and/or related to insurance purchased in excess of that
reasonably required and as contemplated hereunder; (xi) to the extent that a
third party (other than Landlord) pays the cost or expense in question and/or
Landlord is actually reimbursed for the cost or expense in question by insurance
or otherwise; (xii) attributable to any special assessments to the extent such
assessments represent the payment by a municipal and/or other governmental
authority for infrastructure or other improvements to the Property in excess of
the amount that would have been payable if the special assessment were spread
over the longest period permitted under applicable law; (xiii) to pay capital
expenditures unless said expenditures are capitalized for federal income tax
purposes to be amortized over their useful lives if necessary to replace part of
the Property, reduce Operating Expenses and/or comply with applicable laws (with
the useful life equal to that applied to the capital expenditure under Internal
Revenue Service rules and regulations); (xiv) in connection with the operation
of the business of or the entity which constitutes the Landlord that are not
directly related to maintaining or operating the Property, including without
limitation, any overhead of Landlord and any legal, accounting or other
professional fees and costs incurred by Landlord (but exclusive of the
management fee described in Section 3.1.1(iv) above); (xv) to sell, finance
and/or mortgage any of the Landlord’s interest in the Property; (xvi) to
remediate any Hazardous Materials (as defined in Section 9.2) which are in or on
the Property as of the Original Commencement Date; (xvii) in order to comply
with the Americans with Disabilities Act (ADA) in the Common Areas or areas of
the Building other than the Premises; (xviii) as depreciation on the Premises
and/or any part thereof (including without limitation any fixtures in or on the
Premises); (xix) to pay real estate broker commissions; and (xx) to create
reserves for anticipated future expenses. This Section 3.1.1.1 shall control in
the event of any conflict between this Section and Section 3.1.1 above.

                                3.1.2.       Taxes.   The term “Taxes,” as
referred to in Section 3.1.1(vii) above shall mean (i) all governmental taxes,
assessments, fees and charges of every kind or nature (other than Landlord’s
income taxes), whether general, special, ordinary or extraordinary, due at any
time or from time to time, during the Term and any extensions thereof, in
connection with the ownership, leasing, or operation of the Property, or of the
personal property and equipment located therein or used in connection therewith;
and (ii) any reasonable expenses incurred by Landlord in contesting such taxes
or assessments and/or the assessed value of the Property. Notwithstanding the
foregoing, Taxes shall not include any special assessments to the extent such
assessments represent the payment by a municipal and/or other governmental
authority for infrastructure or other improvements to the Property in excess of
the amount that would have been payable if the special assessment were spread
over the longest period permitted under applicable law For purposes hereof,
Tenant shall be responsible for any Taxes that are due and payable at any time
or from time to time during the Term and for any Taxes that are



4

--------------------------------------------------------------------------------



assessed, become a lien, or accrue during any Operating Year, which obligation
shall survive the termination or expiration of this Lease provided, however,
that Taxes shall be prorated for any partial year during the Term (e.g. the
Operating Years in which the Term commences and expires).

                                3.1.3.       Operating Year.   The term
“Operating Year” shall mean the calendar year commencing January 1st of each
year (including the calendar year within which the Commencement Date occurs)
during the Term.

                  3.2.       Payment of Operating Expenses.   Tenant shall pay,
as Additional Rent and in accordance with the requirements of Section 3.3,
Tenant’s Proportionate Share of the Operating Expenses as set forth in Section
3.3. Additional Rent commences to accrue upon the Commencement Date. The
Tenant’s Proportionate Share of Operating Expenses payable hereunder for the
Operating Years in which the Term begins and ends shall be prorated to
correspond to that portion of said Operating Years occurring within the Term.
Tenant’s Proportionate Share of Operating Expenses and any other sums due and
payable under this Lease shall be adjusted upon receipt of the actual bills
therefor, and the obligations of this Section 3 shall survive the termination or
expiration of the Lease.

                  3.3.       Payment of Additional Rent.   Landlord shall have
the right to reasonably estimate the Operating Expenses for each Operating Year.
Upon Landlord’s or Agent’s notice to Tenant of such estimated amount, Tenant
shall pay, on the first day of each month during that Operating Year, an amount
(the “Estimated Additional Rent”) equal to the estimate of the Tenant’s
Proportionate Share of Operating Expenses divided by 12 (or the fractional
portion of the Operating Year remaining at the time Landlord delivers its notice
of the estimated amounts due from Tenant for that Operating Year). If the
aggregate amount of Estimated Additional Rent actually paid by Tenant during any
Operating Year is less than Tenant’s actual ultimate liability for Operating
Expenses for that particular Operating Year, Tenant shall pay the deficiency
within 30 days of Landlord’s written demand therefor accompanied by a reasonable
amount of detail documenting such deficiency. If the aggregate amount of
Estimated Additional Rent actually paid by Tenant during a given Operating Year
exceeds Tenant’s actual liability for such Operating Year, the excess shall be
credited against the Estimated Additional Rent next due from Tenant during the
immediately subsequent Operating Year, except that in the event that such excess
is paid by Tenant during the final Lease Year, then upon the expiration of the
Term, Landlord or Agent shall pay Tenant the then-applicable excess promptly
after determination thereof.

                  3.4.       Review of Operating Expenses.   As soon as is
reasonably practical after each Operating Year, but no less than five (5) months
after each Operating Year. Landlord shall provide Tenant with a statement (a
“Statement”) setting forth Tenant’s actual ultimate liability for its
Proportionate Share of Operating Expenses for the subject Operating Year,
including the reasonable details regarding the date, amount and payee, and
purpose of each such payment made and attributed by Landlord as an Operating
Expense. Additionally, said books and records shall be maintained in accordance
GAAP accounting and management practices. If Tenant disputes the amount of any
given Operating Expense set forth in a given Statement, or otherwise believes
(in its good faith determination) that one or more items included in Operating
Expenses should have been excluded pursuant to Section 3.1.1.1 above, and
Landlord and Tenant fail to



5

--------------------------------------------------------------------------------



resolve any such dispute, then Tenant shall have the right, at Tenant’s sole
expense, to cause Landlord’s books and records with respect to the particular
Operating Year that is the subject of that particular Statement then in question
to be reviewed (the “Review”) by a certified public accountant mutually
acceptable to Landlord and Tenant (the “Representative”), provided Tenant (i) is
not currently in default under this Lease and fails to cure such default on a
timely basis according the terms of the Lease and (ii) delivers written notice
(an “Review Notice”) to Landlord within five (5) months after the date on which
Landlord originally delivers the Statement in question to Tenant (such 5 month
period, the “Response Period”). If Tenant fails to timely deliver a Review
Notice with respect to a given Statement, then Tenant’s right to undertake a
Review with respect to that Statement and the Operating Year to which that
particular Statement relates shall automatically and irrevocably be waived. Any
Statement shall be final and binding upon Tenant and shall, as between the
parties, be conclusively deemed correct, at the end of the applicable Response
Period, unless prior thereto, Tenant timely delivers a Review Notice with
respect to the then-applicable Statement. If Tenant timely delivers a Review
Notice, Tenant must commence such Review within sixty (60) days after the Review
Notice is delivered to Landlord, and the Review must be complete within 90 days
of date Landlord makes available all applicable Operating Expense books and
records for Review. If Tenant fails, for any reason, to commence and complete
the Review within such periods, the Statement that Tenant elected to Review
shall be deemed final and binding upon Tenant and shall, as between the parties,
be conclusively deemed correct. The Review shall take place at the offices of
Landlord where its books and records are located, at a mutually convenient time
during Landlord’s regular business hours. Before conducting the Review, Tenant
must pay the full amount of Operating Expenses billed under the Statement then
in question. Tenant hereby covenants and agrees that the Representative engaged
by Tenant to conduct the Review shall be compensated on an hourly basis and
shall not be compensated based upon a percentage of overcharges it discovers. If
a Review is conducted in a timely manner, such Review shall be deemed final and
binding upon Landlord and Tenant and shall, as between the parties, be
conclusively deemed correct. If the results of the Review reveal any or all of
(x) that the Tenant’s ultimate liability for Operating Expenses is in excess of
the aggregate amount of Estimated Additional Rent actually paid by Tenant to
Landlord during the Operating Year that is the subject of the Review; (y) that
Tenant has otherwise paid for any Operating Expense for which Tenant is not
responsible in accordance with the terms of this Lease, or (z) any items
included in Operating Expenses for the Statement then under Review should have
been excluded pursuant to Section 3.1.1.1, the appropriate adjustment shall be
made between Landlord and Tenant, and any payment required to be made by
Landlord to Tenant shall be made within thirty (30) days after the
Representative’s determination. In no event shall this Lease be terminable nor
shall Landlord be liable for damages based upon any disagreement regarding an
adjustment of Operating Expenses. Notwithstanding anything to the contrary in
this Section or in this Lease, if any Review determines that Tenant was charged
more than five-percent (5%) of the Operating Expenses for which Tenant was
actually responsible in accordance with the terms of this Agreement, then
Landlord agrees to pay the costs of the Review incurred by Tenant (including the
charges/fees charged by the Representative).

        4.       USE OF PREMISES AND COMMON AREAS; SECURITY DEPOSIT.

                  4.1.       Use of Premises and Property.   The Premises shall
be used by the Tenant for the purpose(s) set forth in Section 1.7 above and for
no other purpose whatsoever. Tenant



6

--------------------------------------------------------------------------------



shall not, at any time, use or occupy, or suffer or permit anyone to use or
occupy, the Premises, or do or permit anything to be done in the Premises or the
Property, in any manner that may (a) violate the Tenant Operations Inquiry Form
as described below; (b) violate any applicable municipal or other governmental
laws, rules, ordinances, orders or statutes applicable to the Premises; (c)
cause, or be liable to cause, injury to, or in any way impair the value or
proper utilization of, all or any portion of the Property (including, but not
limited to, the structural elements of the Property) or any equipment,
facilities or systems therein, normal wear and tear as would be reasonably
contemplated under the Permitted Uses excepted; (d) constitute a violation of
the laws and requirements of any public authority or the requirements of
insurance bodies, or the rules and regulations of the Property made known by
Landlord to Tenant in writing as a part of this Lease, including any covenant,
condition or restriction affecting the Property; (e) exceed the load bearing
capacity of the floor of the Premises as made known by Landlord to Tenant as a
part of this Lease; (f) impair or tend to impair the character, reputation or
appearance of the Property, normal wear and tear as would be reasonably
contemplated under the Permitted Uses excepted; or (g) unreasonably annoy,
inconvenience or disrupt the operations or tenancies of other tenants or users
of the Property. On or prior to the date hereof, Tenant has completed and
delivered for the benefit of Landlord a “Tenant Operations Inquiry Form” in the
form attached hereto as Exhibit B describing the nature of Tenant’s proposed
business operations at the Premises, which form is intended to, and shall be,
relied upon by Landlord. From time to time during the Term (but no more often
than once in any twelve month period unless Tenant is in default hereunder or
unless Tenant assigns this Lease or subleases all or any portion of the
Premises, whether or not in accordance with Section8), Tenant shall provide an
updated and current Tenant Operations Inquiry Form upon Landlord’s request.

                  4.2.       Use of Common Areas.   As used herein, “Common
Areas” shall mean all areas within the Property that are available for the
common use of tenants of the Property and that are not leased or held for the
exclusive use of Tenant or other tenants or licensees, including, but not
limited to, parking areas, driveways, sidewalks, loading areas, access roads,
corridors, landscaping and planted areas. Tenant shall have the nonexclusive
right to use the Common Areas in common with other tenants for the purposes
intended, subject to such reasonable rules and regulations as Landlord may
uniformly establish from time to time and provided to Tenant in writing. Tenant
shall not interfere with the rights of any or all of Landlord, other tenants or
licensees, or any other person entitled to use the Common Areas in common with
Tenant. Without limitation of the foregoing, Tenant shall not park or store any
vehicles or trailers on, or conduct truck loading and unloading activities in,
the Common Areas in a manner that unreasonably disturbs, disrupts or prevents
the use of the Common Areas by Landlord, other tenants or licensees or other
persons entitled to use the Common Areas. Landlord, from time to time, may
change any or all of the size, location, nature and use of any of the Common
Areas although such changes may result in inconvenience to Tenant, so long as
such changes do not materially and adversely affect Tenant’s use of the Premises
and so long as Landlord, in making such changes, uses reasonable efforts to
mitigate any adverse effect on Tenant (e.g., by completing changes during
Tenant’s non-business hours, etc.; however, Landlord shall not be required to
necessarily perform any such work outside of business hours). In addition to the
foregoing, Landlord may, at any time, close or suspend access to any Common
Areas to perform any acts in the Common Areas as, in Landlord’s reasonable
judgment, are desirable to improve or maintain either or both of the Premises
and the Property, or are required in order to satisfy Landlord’s obligations
under this Lease; provided, however, that Landlord shall use reasonable



7

--------------------------------------------------------------------------------



efforts to limit any disruption of Tenant’s use and operation of the Premises in
connection therewith. Notwithstanding anything contained in this Lease to the
contrary, if at any time, Landlord determines, in its sole discretion, that the
parking areas at the Property are or have become overburdened, Landlord may
allocate parking on a proportionate basis or assign parking spaces among all
tenants at the Property; provided, however, that Landlord may not take any
unilateral action to reduce parking spaces for the Property unless otherwise
required by a governmental authority, and Tenant shall have the right to use the
greater of (a) its Proportionate Share of all available parking spaces at the
Property; and (b) 180 parking spaces at the Property. Notwithstanding the
foregoing, parking spaces on the East side of the Premises, and the parking
spaces designated for visitors and handicap invitees of Tenant located by
Tenant’s main entrance on the South side of the Premises shall be for the
exclusive use of Tenant.

                  4.3.       Signage.   Tenant shall not affix any sign of any
size or character to any portion of the Property, without prior written approval
of Landlord, which approval shall not be unreasonably withheld or delayed.
Tenant shall remove all signs of Tenant upon the expiration or earlier
termination of this Lease and immediately repair any damage to either or both of
the Property and the Premises caused by, or resulting from, such removal.
Landlord agrees that all signage affixed to the Property as of the Effective
Date of the Lease and that all such signage is approved by Landlord.

                  4.4.       Security/Damage Deposit.   Landlord acknowledges
that Tenant has deposited with Landlord or Agent the sum set forth in Section
1.9 above, in cash (the “Security”), representing security for the performance
by Tenant of the covenants and obligations hereunder. The Security shall be held
by Landlord or Agent, without interest, in favor of Tenant; provided, however,
that no trust relationship shall be deemed created thereby; the Security may be
commingled with other assets of Landlord; and Landlord shall not be required to
pay any interest on the Security. If Tenant defaults in the performance of any
of its covenants hereunder, and such default is not cured within any applicable
cure period expressly provided under this Lease, Landlord or Agent may, without
any further notice to Tenant, apply all or any part of the Security to the cure
of such default or the payment of any sums then due from Tenant under this Lease
(including, but not limited to, amounts due under Section 22.2 of this Lease as
a consequence of termination of this Lease or Tenant’s right to possession), in
addition to any other remedies available to Landlord. In the event the Security
is so applied, Tenant shall, upon demand, immediately deposit with Landlord or
Agent a sum equal to the amount so used. If Tenant fully and faithfully complies
with all the covenants and obligations hereunder, the Security (or any balance
thereof) shall be returned to Tenant within 30 days after the last to occur of
(i) the date the Term expires or terminates or (ii) delivery to Landlord of
possession of the Premises. Landlord may deliver the Security to any lender with
a mortgage lien encumbering the Property or to any Successor Landlord (defined
below), provided that, unless agreed by Tenant in writing in its sole
discretion, Landlord and Agent shall remain responsible with respect to the
Security.

        5.       CONDITION AND DELIVERY OF PREMISES.

                  5.1.       Condition of Premises.   Tenant acknowledges that
Tenant has been leasing the Premises since June 1, 1996. Tenant originally
entered into a Lease, dated September 15, 1995 with MEPC American Properties,
Inc., a Delaware corporation (“MEPC”), as the



8

--------------------------------------------------------------------------------



original landlord (“Original Lease”). Subsequently, MEPC and Tenant amended the
Original Lease on February 14, 1996 (the “Amended Original Lease”); thereafter,
MEPC sold the Property to, and assigned the Amended Original Lease to Duke
Realty Limited Partnership (“Duke”). Tenant and Duke amended the Amended
Original Lease pursuant to a Second Lease Amendment dated October 1, 1998 (as so
amended, the “Further Amended Original Lease”). On September 29, 2005, Duke sold
and conveyed the Property to, and assigned the further Amended Original Lease
to, Landlord. Landlord and Tenant acknowledge that the term of the Further
Amended Original Lease shall expire on May 31, 2006 and Tenant has advised
Landlord that Tenant wishes to enter into this Lease so as to preserve Tenant’s
continuing right to lease and occupy the Premises. Under the Further Amended
Original Lease, Tenant is leasing 70,329 rentable square feet; therefore, Tenant
shall, as of the Commencement Date (if not sooner, as contemplated in a separate
letter agreement between Landlord and Tenant, dated of even date herewith),
relinquish possession of 10,112 rentable square feet in the Building and deliver
possession thereof to Landlord in the condition and pursuant to the requirements
of the Further Amended Original Lease. In light of the foregoing, Tenant agrees
that Tenant is familiar with the condition of both the Premises and the Property
(excluding latent defects thereof, if any), and Tenant hereby accepts the
delivery of possession of the Premises on an “AS-IS,” “WHERE-IS” basis, subject
only to those (if any) warranties, representations, covenants and other
obligations of Landlord expressly set forth in this Lease, and except as is
otherwise expressly and specifically described on Exhibit C attached hereto and
incorporated herein by this reference. It is understood that Landlord has agreed
to perform certain tenant improvements in or to the Premises in consideration of
Tenant’s entry into this Lease (collectively, “Landlord’s Work”), and such
Landlord’s Work is described on Exhibit C. Except as otherwise expressly
provided in Section 9.3 below and with respect to the performance of Landlord’s
Work,Tenant acknowledges that neither Landlord nor Agent, nor any representative
of Landlord, has made any representation as to the condition of the Property and
the Premises or the suitability of the foregoing for Tenant’s intended use.
Neither Landlord nor Agent shall be obligated to make any repairs, replacements
or improvements (whether structural or otherwise) of any kind or nature to the
foregoing in connection with, or in consideration of, this Lease, except as
expressly and specifically set forth in this Lease, including, but not limited
to, Exhibit C.

                  5.2.       Delay in Completion of Landlord’s Work.   Landlord
shall not be liable to Tenant if Landlord fails to substantially complete
Landlord’s Work prior to or on the Commencement Date; provided, however, that in
the event that Tenant seeks Landlord’s consent or approval in any instance
required pursuant to Exhibit C and Landlord fails to respond to Tenant’s request
within five (5) business days after Tenant delivers its request for consent or
approval to Landlord, and as a direct result of Landlord’s failure to timely
respond to Tenant, there is an Excess Work Cost (as defined in Exhibit C), then
Landlord shall remain responsible (and Tenant shall not be responsible) for that
portion of the Excess Work Cost that directly results from Landlord’s failure to
timely respond to Tenant’s request for consent and approval. The obligations of
Tenant under the Lease shall not otherwise be affected thereby.

                  5.3.       Confirmation of Commencement Date.   On or before
June 1, 2006, Tenant shall deliver to Landlord a Confirmation of Commencement
Date in substantially the form attached hereto as Exhibit D.



9

--------------------------------------------------------------------------------



        6.       SUBORDINATION; ESTOPPEL CERTIFICATES; ATTORNMENT.

                  6.1.       Subordination and Attornment.   Subject to Tenant’s
right to continue to occupy the Premises and continue to exercise its rights
under this Lease as long as Tenant is in compliance with its obligations under
this Lease, this Lease is and shall be subject and subordinate at all times to
(a) all ground leases or underlying leases that may now exist or hereafter be
executed affecting either or both of the Premises and the Property and (b) any
mortgage or deed of trust that may now exist or hereafter be placed upon, and
encumber, any or all of (x) the Property; (y) any ground leases or underlying
leases for the benefit of the Property; and (z) all or any portion of Landlord’s
interest or estate in any of said items. Tenant shall execute and deliver,
within ten (10) business days of Landlord’s request, and in the form reasonably
requested by Landlord (or its lender), any documents evidencing the
subordination of this Lease. Tenant hereby covenants and agrees that Tenant
shall attorn to any successor to Landlord.

                  6.2.       Estoppel Certificate.   Tenant agrees, from time to
time and within 10 business days after request by Landlord, to deliver to
Landlord, or Landlord’s designee, an estoppel certificate stating such matters
pertaining to this Lease as may be reasonably requested by Landlord; provided
however that Landlord acknowledges that Tenant may deliver such certificate
inclusive of modifications that Tenant believes (acting in good faith) are
reasonable and any such delivery shall be deemed to have complied with the
aforesaid 10 day response period. In any event, the terms set forth in any such
estoppel certificate that conflict with, add to and/or otherwise modify the
terms in this Lease shall not constitute a modification of, or amendment to,
this Lease and furthermore shall have no effect. Upon written request by Tenant,
Landlord agrees to provide Tenant with an estoppel certificate in substantially
the same manner as is required of Tenant in this Section 6.2.

                  6.3.       Transfer by Landlord.   In the event of a sale or
conveyance by Landlord of the Property, the same shall operate to release
Landlord from any future liability for any of the covenants or conditions,
express or implied, herein contained in favor of Tenant, and in such event
Tenant agrees to look solely to Landlord’s successor in interest (“Successor
Landlord”) with respect thereto and agrees to attorn to such successor. The
foregoing release of Landlord is conditioned on the Successor Landlord assuming
in writing all obligations and liability of Landlord under this Lease and
providing Tenant with written evidence of such assumption.

        7.       QUIET ENJOYMENT.   Subject to the provisions of this Lease, so
long as Tenant pays all of the Rent and performs all of its other obligations
hereunder, Tenant shall not be disturbed in its possession of the Premises by
Landlord, Agent or any other person lawfully claiming through or under Landlord.
This covenant shall be construed as a covenant running with the Property and is
not a personal covenant of Landlord. Notwithstanding the foregoing, however,
Tenant acknowledges and agrees that Landlord shall have the unfettered and
unilateral right to use portions of the Common Areas (inclusive of the roof of
the Building) for such purposes and uses as Landlord may desire; provided,
however, that in all events and under all circumstances, Landlord’s use of any
portion of the Common Areas shall not interfere, in any material respect, with
any or all of (a) Tenant’s rights to occupy and use the Common Areas (in the
manner and for the purposes contemplated hereunder); (b) Tenant’s right to
utilize the



10

--------------------------------------------------------------------------------



vehicular parking areas located on the Common Areas; and (c) Tenant’s right of
access, ingress and egress to and from the Common Areas.

        8.       ASSIGNMENT AND SUBLETTING.   Provided no Event of Default (as
hereinafter defined) has occurred and is continuing under this Lease, upon 10
days’ prior written notice to Landlord, Tenant may assign this Lease or sublet
(or grant a concession or license to use and occupy) all or any part of the
Premises: (i) to any entity controlling Tenant, controlled by Tenant or under
common control with Tenant (a “Tenant Affiliate”); or (ii) to an entity into
which Tenant is merged or consolidated, or to an entity to which substantially
all of Tenant’s assets are transferred, provided (x) such merger, consolidation,
or transfer of assets is for a legitimate business purpose and not principally
for the purpose of transferring Tenant’s leasehold estate, and (y) the assignee
or successor entity has a tangible net worth (as defined below) that is equal to
or greater than that of Tenant on the Effective Date, all without Landlord’s
prior written consent. Except as provided in the preceding sentence, Tenant may
not assign or sublet all or any portion of the Premises, nor may Tenant mortgage
or pledge its leasehold interest under this Lease, without the prior consent of
Landlord, which consent shall not be unreasonably withheld, delayed or
conditioned. In no event shall any assignment or sublease ever release Tenant or
any guarantor from any obligation or liability hereunder except with respect to
an assignment if such release is expressly approved by Landlord, in writing and
in Landlord’s sole, but good faith, discretion; and in the case of any
assignment, Landlord shall retain all rights with respect to the Security. Any
purported assignment, mortgage, transfer, pledge or sublease made without the
prior written consent of Landlord shall be absolutely null and void. No
assignment of this Lease shall be effective and valid unless and until the
assignee executes and delivers to Landlord any and all documentation reasonably
required by Landlord in order to evidence assignee’s assumption of all
obligations of Tenant hereunder. Regardless of whether or not an assignee or
sublessee executes and delivers any documentation to Landlord pursuant to the
preceding sentence, any assignee or sublessee shall be deemed to have
automatically attorned to Landlord in the event of any termination of this
Lease. If this Lease is assigned, or if the Premises (or any part thereof) are
sublet or used or occupied by anyone other than Tenant, whether or not in
violation of this Lease, Landlord or Agent may (without prejudice to, or waiver
of its rights), collect Rent from the assignee, subtenant or occupant. With
respect to the allocable portion of the Premises sublet, in the event that the
total rent and any other considerations received under any sublease by Tenant
(after deduction of normal and customary expenses incurred solely and directly
in connection with such sublease) is greater than (on a pro rata and
proportionate basis) the total Rent required to be paid, from time to time,
under this Lease, Tenant shall pay to Landlord fifty percent (50%) of such
excess as received from any subtenant and such amount shall be deemed a
component of the Additional Rent. For purposes of this Section 8, tangible net
worth shall mean the net worth of the entity in question, as determined in
accordance with generally accepted accounting principles (“GAAP”) minus the
value of any of such entity’s intangible assets (as determined in accordance
with GAAP).

        9.       COMPLIANCE WITH LAWS – LANDLORD WARRANTIES & REPRESENTATIONS.

                  9.1.       Compliance with Laws.   Tenant shall, at its sole
expense (regardless of the cost thereof), comply with all local, state and
federal laws, rules, regulations and requirements now or hereafter in force and
all judicial and administrative decisions in connection



11

--------------------------------------------------------------------------------



with the enforcement thereof (collectively, “Laws”), pertaining to Tenant’s use
and occupancy of the Premises, and including, but not limited to, all Laws
concerning or addressing matters of an environmental nature. If any license or
permit is required for the conduct of Tenant’s business in the Premises, Tenant,
at its expense, shall procure such license prior to the Commencement Date, and
shall maintain such license or permit in good standing throughout the Term.
Tenant shall give prompt notice to Landlord of any written notice it receives of
the alleged violation of any Law or requirement of any governmental or
administrative authority with respect to either or both of the Premises and the
use or occupation thereof. In the event that at any time or from time to time
during the Term, Landlord receives a written citation from any governmental
authority having jurisdiction over the Property and such citation alleges a
violation of law, code or ordinance at the Property, then Landlord shall be
responsible to correct and remediate such alleged violation at Landlord’s
expense, unless such violation is Tenant’s express responsibility pursuant to
this Section 9.1.

                  9.2.       Hazardous Materials.   If, at any time or from time
to time from and after June 1, 1996 (the “Original Commencement Date”) and
continuing throughout the Term (or any extension thereof), any Hazardous
Material (defined below) was or is generated, transported, stored, used, treated
or disposed of at, to, from, on or in either or both of the Premises and the
Property by, or as a result of any act or omission of, any or all of Tenant and
any or all of Tenant’s Parties (defined below): (i) Tenant shall, at its own
cost, at all times comply with all Laws relating to Hazardous Materials, and
Tenant shall further, at its own cost, obtain and maintain in full force and
effect at all times all permits and other approvals required in connection
therewith; (ii) upon Landlord’s written request, Tenant shall promptly provide
Landlord or Agent with complete copies of all communications, permits or
agreements with, from or issued by any governmental authority or agency
(federal, state or local) or any private entity relating in any way to the
presence, release, threat of release, or placement of Hazardous Materials on or
in the Premises or any portion of the Property, or the generation,
transportation, storage, use, treatment, or disposal at, on, in or from the
Premises, of any Hazardous Materials; (iii) Landlord, Agent and their respective
agents and employees shall have the right, upon providing Tenant with at least
one working day advance notice (except in the event of an emergency), to either
or both (x) enter the Premises and (y) conduct appropriate tests, for the
purposes of ascertaining Tenant’s compliance with all applicable Laws or permits
relating in any way to the generation, transport, storage, use, treatment,
disposal or presence of Hazardous Materials on, at, in or from all or any
portion of either or both of the Premises and the Property; and (iv) upon
written request by Landlord or Agent, and provided Landlord has a good faith
basis for believing that Tenant is not in compliance with applicable Laws
governing Hazardous Materials, Tenant shall cause to be performed, and shall
provide Landlord with the results of, reasonably appropriate tests of air, water
or soil to demonstrate that Tenant complies with all applicable Laws or permits
relating in any way to the generation, transport, storage, use, treatment,
disposal or presence of Hazardous Materials on, at, in or from all or any
portion of either or both of the Premises and the Property. The aforesaid tests
shall be at Landlord’s expense unless such tests show that Tenant was not in
compliance with the applicable Hazardous Materials Laws, and in such event,
Tenant shall be solely responsible for the costs of any and all such tests. This
Section 9.2 does not authorize the generation, transportation, storage, use,
treatment or disposal of any Hazardous Materials at, to, from, on or in the
Premises in contravention of this Section 9. Tenant covenants to investigate,
clean up and otherwise remediate, at Tenant’s sole expense, any release of
Hazardous Materials caused, contributed to,



12

--------------------------------------------------------------------------------



or created by any or all of (A) Tenant and (B) any or all of Tenant’s officers,
directors, members, managers, partners, invitees, agents, employees, contractors
or representatives (“Tenant Parties”) at any time or from time to time from and
after the Original Commencement Date and continuing throughout the Term. Such
investigation and remediation shall be performed only after Tenant has obtained
Landlord’s prior written consent; provided, however, that Tenant shall be
entitled to respond (in a reasonably appropriate manner) immediately to an
emergency without first obtaining such consent. All remediation shall be
performed in strict compliance with Laws and to the reasonable satisfaction of
Landlord. Tenant shall not enter into any settlement agreement, consent decree
or other compromise with respect to any claims relating to any Hazardous
Materials in any way connected to the Premises without first obtaining
Landlord’s written consent (which consent may be given or withheld in Landlord’s
sole, but reasonable, discretion) and affording Landlord, at its expense, the
reasonable opportunity to participate in any such proceedings. As used herein,
the term, “Hazardous Materials,” shall mean any waste, material or substance
(whether in the form of liquids, solids or gases, and whether or not airborne)
that is or may be deemed to be or include a pesticide, petroleum, asbestos,
polychlorinated biphenyl, radioactive material, urea formaldehyde or any other
pollutant or contaminant that is or may be deemed to be hazardous, toxic,
ignitable, reactive, corrosive, dangerous, harmful or injurious, or that
presents a risk to public health or to the environment, and that is or becomes
regulated by any Law. The undertakings, covenants and obligations imposed on
Tenant under this Section 9.2 shall survive the termination or expiration of
this Lease.

                  9.3.       Landlord Warranties & Representations.Landlord
warrants and represents to Tenant, as of the date of this Lease, that, to
Landlord’s actual knowledge:

    9.3.1   The equipment is in place and in good working order for any
submetering of utilities contemplated by this Lease;  


    9.3.2   The Premises is free of any asbestos and other Hazardous Materials,
excluding any such materials brought into the Premises by Tenant;


    9.3.3   No governmental authority having jurisdiction over the Property has
delivered to Landlord any written notice alleging that either or both of the
Property and Premises fail to comply with the Americans with Disabilities Act
(ADA);


    9.3.4   No governmental authority having jurisdiction over the Property has
delivered to Landlord any written notice alleging that either or both of the
Property and Premises is not properly zoned, nor does Landlord have any
knowledge of any existing zoning violation at the Property;


    9.3.5   The Tenant’s permitted use under this Lease is permitted by any such
zoning;




13

--------------------------------------------------------------------------------



    9.3.6   Landlord has or will pay all brokerage fees and commissions for the
Lease; and


    9.3.7   As of the Effective Date of the Lease, Landlord has not entered into
any written contract with a third party to perform any capital expenditures on
the Property or any part thereof in excess of $25,000 except as set forth in
Exhibit C to this Lease or in a writing provided to Tenant prior to such
Effective Date.


        10.       INSURANCE.

                  10.1.       Insurance to be Maintained by Landlord.   Landlord
shall maintain: (a) a commercial property insurance policy covering the Property
(at its full replacement cost), but excluding Tenant’s personal property; (b)
commercial general public liability insurance covering Landlord for claims
arising out of liability for bodily injury, death, personal injury, advertising
injury and property damage occurring in and about the Property and otherwise
resulting from any acts and operations of Landlord, its agents and employees;
(c) rent loss insurance, not to exceed twelve (12) months; and (d) any other
commercially reasonable insurance coverage required by Landlord or Landlord’s
lender. All of the coverages described in (a) through (d) shall be determined
from time to time by Landlord, in its reasonable, but sole, discretion. All
insurance maintained by Landlord shall be in addition to and not in lieu of the
insurance required to be maintained by the Tenant. Landlord shall require that
any contractors engaged by Landlord and entering the Property or any part
thereof maintain insurance with substantially the same coverages as Tenant is
required to maintain under Section 10.2 below.

                  10.2.       Insurance to be Maintained by Tenant.   Tenant
shall purchase, at its own expense, and keep in force at all times during this
Lease the policies of insurance set forth below (collectively, “Tenant’s
Policies”). All Tenant’s Policies shall (a) be issued by an insurance company
with a Best’s rating of A or better and otherwise reasonably acceptable to
Landlord and shall be licensed to do business in the state in which the Property
is located; (b) provide that said insurance shall not be canceled or materially
modified unless 30 days’ prior written notice shall have been given to Landlord;
(c) provide for deductible amounts that are reasonably acceptable to Landlord
(and its lender, if applicable) and (d) otherwise be in such form, and include
such coverages, as Landlord may reasonably require. The Tenant’s Policies
described in (i) and (ii) below shall (1) provide coverage on an occurrence
basis; (2) name Landlord (and its lender, if applicable) as an additional
insured; (3) provide coverage, to the extent insurable, for the indemnity
obligations of Tenant under this Lease; (4) contain a separation of insured
parties provision; and (5) provide coverage with no exclusion for a pollution
incident arising from a hostile fire. All Tenant’s Policies (or, at Landlord’s
option, Certificates of Insurance and applicable endorsements, including,
without limitation, an “Additional Insured Managers or Landlords of Premises”
endorsement) shall be delivered to Landlord prior to the Commencement Date and
renewals thereof shall be delivered to Landlord’s notice addresses at least 30
days prior to the applicable expiration date of each Tenant’s Policy. In the
event that Tenant fails, at any time or from time to time, to comply with the
requirements of the preceding sentence, Landlord may (x) order such insurance
and charge the cost thereof to Tenant, which amount shall be payable by Tenant
to Landlord upon demand, as Additional Rent or (y) impose on Tenant, as
Additional Rent, a monthly delinquency fee, for each month during



14

--------------------------------------------------------------------------------



which Tenant fails to comply with the foregoing obligation, in an amount equal
to five percent (5%) of the Base Rent then in effect. Tenant shall give prompt
notice to Landlord and Agent of any death or material or significant personal
injury, advertising injury or property damage occurring in and about the
Property about which Tenant has actual knowledge (unless same involves or
affects only Tenant’s personal property).

        Tenant shall purchase and maintain, throughout the Term, a Tenant’s
Policy(ies) of (i) commercial general or excess liability insurance, including
personal injury and property damage, in the amount of not less than
$2,000,000.00 per occurrence, and $5,000,000.00 annual general aggregate, per
location; (ii) comprehensive automobile liability insurance covering Tenant,
against any personal injuries or deaths of persons and property damage based
upon or arising out of the ownership, use, occupancy or maintenance of a motor
vehicle at the Premises and all areas appurtenant thereto in the amount of not
less than $1,000,000, combined single limit; (iii) commercial property insurance
covering Tenant’s personal property (at its full replacement cost); and (iv)
workers’compensation insurance per the applicable state statutes covering all
employees of Tenant; and if Tenant handles, stores or utilizes Hazardous
Materials in its business operations, (v) pollution legal liability insurance.

                  10.3.       Waiver of Subrogation.   Notwithstanding anything
to the contrary in this Lease, Landlord and Tenant mutually waive their
respective rights of recovery against each other and each other’s officers,
directors, constituent partners, members, agents and employees, and Tenant
further waives such rights against (a) each lessor under any ground or
underlying lease encumbering the Property and (b) each lender under any mortgage
or deed of trust or other lien encumbering the Property (or any portion thereof
or interest therein), to the extent any loss is insured against or required to
be insured against under this Lease, including, but not limited to, losses,
deductibles or self-insured retentions covered by Landlord’s or Tenant’s
commercial property, general liability, automobile liability or workers’
compensation policies described above, This provision is intended to waive,
fully and for the benefit of each party to this Lease, any and all rights and
claims that might give rise to a right of subrogation by any insurance carrier.
Each party shall cause its respective insurance policy(ies) to be endorsed to
evidence compliance with such waiver.

        11.       ALTERATIONS.   Tenant may, from time to time, at its expense,
make alterations or improvements in and to the Premises (hereinafter
collectively referred to as “Alterations”), provided that either (x) Tenant
first obtains the written consent of Landlord or (y) the aggregate costs that
Tenant shall incur in order to perform the then-applicable Alterations, together
with those costs that Tenant incurred to perform any Alterations during the
preceding twelve (12) month period do not exceed $25,000.00, on an aggregate
basis, and do not exceed $125,000.00, on an aggregate basis, during the Term, or
(z) such Alterations are decorations that are not permanently affixed to the
Premises. For any Alternations that do not require the aforesaid consent of
Landlord, Tenant may nonetheless request Landlord’s consent and Landlord will
provide such consent in writing. Regardless of whether or not Landlord’s consent
to Alterations is required, all of the following shall apply with respect to all
Alterations: (a) the Alterations are non-structural and the structural integrity
of the Property shall not be affected; (b) the Alterations are to the interior
of the Premises; (c) the proper functioning of the mechanical, electrical,
heating, ventilating, air-conditioning (“HVAC”), sanitary and other service
systems of the Property shall not be affected; and (d) Tenant shall have
appropriate insurance coverage,



15

--------------------------------------------------------------------------------



reasonably satisfactory to Landlord, regarding the performance and installation
of the Alterations. Additionally, before proceeding with any Alterations, Tenant
shall (i) at Tenant’s expense, obtain all necessary governmental permits and
certificates for the commencement and prosecution of Alterations; (ii) if
Landlord’s consent is required for the planned Alteration, submit to Landlord,
for its written approval (not to be unreasonably withheld), working drawings,
plans and specifications and all permits for the work to be done and Tenant
shall not proceed with such Alterations until it has received Landlord’s
approval (if required); and (iii) if requested by Landlord in writing, cause
those contractors, materialmen and suppliers engaged to perform the Alterations
to deliver to Landlord certificates of insurance (in a form reasonably
acceptable to Landlord) evidencing policies of commercial general liability
insurance and workers’compensation insurance acceptable to Landlord, in its
sole, but reasonable, discretion. Tenant shall cause the Alterations to be
performed in compliance with all applicable permits, Laws and requirements of
public authorities, and with Landlord’s reasonable rules and regulations or any
other restrictions that Landlord may impose on the Alterations. Tenant shall
cause the Alterations to be diligently performed in a good and workmanlike
manner, using new materials and equipment at least equal in quality and class to
the standards for the Property established by Landlord. With respect to any and
all Alterations for which Landlord’s consent is required, Tenant shall provide
Landlord with “as built” plans, copies of all construction contracts,
governmental permits and certificates and proof of payment for all labor and
materials, including, without limitation, copies of paid invoices and final lien
waivers. If Landlord’s consent to any Alterations is required, and Landlord
provides that consent, then at the time Landlord so consents, Landlord shall
also advise Tenant whether or not Landlord shall require that Tenant remove such
Alterations at the expiration or termination of this Lease. If Landlord requires
Tenant to remove the Alterations, then, during the remainder of the Term, Tenant
shall be responsible for the maintenance of appropriate commercial property
insurance (pursuant to Section 10.2) therefor; however, if Landlord shall not
require that Tenant remove the Alterations, such Alterations shall constitute
Landlord’s Property and Landlord shall be responsible for the insurance thereof,
pursuant to Section 10.1. Tenant shall not be responsible for removing any
Alternations made to the Premises unless Landlord has advised Tenant in writing
that such removal is required as part of Landlord’s consent to make the
Alterations; provided, however, if Landlord is not provided with advance notice
of any Alteration, then Landlord may require its removal upon the expiration or
termination of the Lease term.

        12.       LANDLORD’S AND TENANT’S PROPERTY.   All fixtures, machinery,
equipment (excluding fixtures, machinery and equipment purchased by Tenant and
used in Tenant’s operations), improvements and appurtenances attached to, or
built into, the Premises at the commencement of, or during the Term, shall
become and remain a part of the Premises; shall be deemed the property of
Landlord (the “Landlord’s Property”), without compensation or credit to Tenant;
and shall not be removed by Tenant at the Expiration Date unless Landlord
requires their removal and Landlord advised Tenant in writing of such removal
requirement prior to the installation being made (including, but not limited to,
Alterations pursuant to Section 11); provided, however, that if Landlord does
not receive advance notice of any such installation, Landlord may require its
removal upon the expiration or termination of the Lease term. Further, any
personal property in the Premises on the Commencement Date, movable or
otherwise, unless installed, brought into the Premises and/or paid for by Tenant
and/or or its employees, customers, affiliates and/or representatives, shall
also constitute Landlord’s Property and shall not be removed by Tenant. In no
event shall Tenant remove any of the following materials or



16

--------------------------------------------------------------------------------



equipment without Landlord’s prior written consent (which consent may be given
or withheld in Landlord’s sole discretion): any power wiring or power panels,
lighting or lighting fixtures, wall or window coverings, carpets or other floor
coverings, heaters, air conditioners or any other HVAC equipment, fencing or
security gates, or other similar building operating equipment and decorations
permanently affixed to the Premises. At or before the Expiration Date, or the
date of any earlier termination, Tenant, at its expense, shall remove from the
Premises all of Tenant’s personal property and any Alterations that Landlord
requires be removed pursuant to Section 11, and Tenant shall repair (to
Landlord’s reasonable satisfaction) any damage to the Premises or the Property
resulting from either or both such installation and removal. Any other items of
Tenant’s personal property that remain in the Premises after the Expiration
Date, or following an earlier termination date, may, at the option of Landlord,
be deemed to have been abandoned, and in such case, such items may be retained
by Landlord as its property or be disposed of by Landlord, in Landlord’s sole
and absolute discretion and without accountability, at Tenant’s expense.

        13.       REPAIRS AND MAINTENANCE.

                  13.1.       Tenant Repairs and Maintenance.

                                13.1.1.       Tenant Responsibilities.   Except
for events of damage, destruction or casualty to the Premises or Property (which
are addressed in Section 18), throughout the Term, Tenant shall, at its sole
cost and expense, both (x) maintain and preserve the Premises in the same
condition as exists on the Commencement Date, subject to normal and customary
wear and tear (the “Same Condition”), and (y) perform any and all repairs and
replacements required in order to so maintain and preserve, in the Same
Condition, the Premises and the fixtures and appurtenances therein (including,
but not limited to, the Premises’ plumbing systems, all doors, overhead or
otherwise, glass and levelers located in the Premises or otherwise available in
the Property for Tenant’s sole use; and excluding, however, only those specific
components of the Premises for which Landlord is expressly responsible under
Section 13.2). In addition to Tenant’s obligations under the preceding sentence,
Tenant shall also be responsible for all costs and expenses incurred to perform
any and all repairs and replacements (whether structural or non-structural;
interior or exterior; and ordinary or extraordinary), in and to the Premises and
the Property and the facilities and systems thereof, if and to the proportionate
extent that the need for such repairs or replacements arises directly from any
negligence act or omission, misuse, or neglect of any or all of Tenant, any of
its subtenants, Tenant’s Parties, or others (exclusive, however, of Landlord and
any parties within Landlord’s control) entering into, or utilizing, all or any
portion of the Premises for any reason or purpose whatsoever, including, but not
limited to (a) the performance or existence of any Alterations, (b) the
installation, use or operation of Tenant’s personal property in the Premises;
and (c) the moving of Tenant’s personal property in or out of the Property
(collectively, “Tenant-Related Repairs”). All such repairs or replacements
required under this Section 13.1.1 shall be subject to the reasonable
supervision and control of Landlord, and all repairs and replacements shall be
made with materials of equal or better quality than the items being repaired or
replaced.

                  13.2.       Landlord Repairs.   Notwithstanding anything to
the contrary stated herein, Landlord shall repair, replace and restore (a) the
foundation, exterior and interior load-bearing walls, roof structure and roof
covering of the Building; (b) the HVAC system; and (c)



17

--------------------------------------------------------------------------------



the Common Areas; provided, however, that in the case of each of (a) through
(c): (i) all costs and expenses so incurred by Landlord to repair, replace and
restore the above items shall constitute Operating Expenses; provided, however,
that with respect to any costs incurred in the replacement context, those costs
shall not constitute an Operating Expense except to the extent that such costs
so qualify under Section 3.1.1(v); and (ii) notwithstanding (i) above, in the
event that any such repair, replacement or restoration is a Tenant-Related
Repair, then Tenant shall be required to reimburse Landlord for all documented
and fair market costs and expenses that Landlord incurs in order to perform such
Tenant-Related Repair, and such reimbursement shall be paid, in full, within 10
business days after Landlord’s delivery of demand therefor.

        14.       UTILITIES.   Tenant shall purchase all utility services and
shall, as necessary and applicable, provide for scavenger, cleaning and
extermination services. Tenant will pay the utility charges for its Premises
directly to the utility or municipality providing such service, and all such
charges shall be paid by Tenant before they become delinquent. Tenant shall be
solely responsible for the repair and maintenance of any meters necessary in
connection with such services. Tenant’s use of electrical energy in the Premises
shall not, at any time, exceed the capacity of either or both of (x) any of the
electrical conductors and equipment in or otherwise servicing the Premises; and
(y) the HVAC systems of either or both of the Premises and the Property.
Landlord has advised Tenant that water service is not separately metered and
Landlord will include water service charges in the Operating Expenses.

        15.       INVOLUNTARY CESSATION OF SERVICES.   Landlord reserves the
right, without any liability to Tenant and without affecting Tenant’s covenants
and obligations hereunder (except as otherwise set forth herein), to stop
service of any or all of the HVAC, electric, sanitary, elevator (if any), and
other systems serving the Premises, or to stop any other services required by
Landlord under this Lease (collectively, “Services”), whenever and for so long
as may be necessary by reason of (a) accidents, emergencies, strikes, or the
making of repairs or changes which Landlord or Agent, in good faith, deems
necessary or (b) any other cause beyond Landlord’s reasonable control. The
foregoing rights shall be conditioned upon: (i) Landlord has taken reasonable
steps to avoid any such stoppage of Services during normal business hours; (ii)
Landlord provides Tenant with as much advanced written notice as is reasonably
possible (under the applicable circumstances) prior to stopping any such
Services; and (iii) Landlord takes reasonable steps to minimize the duration of
stoppage of any such Services. Except as otherwise set forth in this Lease, no
such interruption of Services shall be deemed an eviction or disturbance of
Tenant’s use and possession of the Premises or any part thereof, or render
Landlord or Agent liable to Tenant for damages, or relieve Tenant from
performance of Tenant’s obligations under this Lease, including, but not limited
to, the obligation to pay Rent; provided, however, that if any interruption of
Services persists for a period in excess of five (5) consecutive business days
Tenant shall, as Tenant’s sole remedy (except as otherwise expressly provided in
this Lease), be entitled to a proportionate abatement of Rent to the extent, if
any, of any actual loss of use of the Premises by Tenant. For the avoidance of
doubt, the loss of all or substantially all electricity and/or HVAC capabilities
shall be deemed a full loss of use of the Premises. In the event that any full
loss of use of the facilities exceeds sixty (60) consecutive calendar days in
duration, Tenant shall have the option, in its sole discretion and upon written
notice provided to Landlord (which notice shall be delivered to Landlord within
five (5) business days after the expiration of such sixty (60) day period), of
terminating this Lease without any further liability to Landlord except for
amounts owed to



18

--------------------------------------------------------------------------------



Landlord under this Lease prior the aforesaid sixty (60) consecutive day period.
Any such termination shall be effective as of the expiration date of such 60 day
period.

        16.       LANDLORD’S RIGHTS.   Subject to compliance with the
confidentiality requirements set forth in Section 24.13 and the reasonable
facility access rules and procedures of Tenant, Landlord, Agent and their
respective agents, employees and representatives shall have the right to enter
and/or pass through the Premises upon reasonable prior notice, with any such
notice being no less than one working day in any case (except in the event of
emergency): (a) to examine and inspect the Premises and to show them to actual
and prospective lenders, prospective purchasers or mortgagees of the Property or
providers of capital to Landlord and its affiliates; and in connection with the
foregoing, to install a sign at or on the Property to advertise the Property for
lease or sale; (b) to make such repairs, alterations, additions and improvements
in or to all or any portion of either or both of the Premises and the Property,
or the Property’s facilities and equipment as Landlord is required or desires to
make; and (c) to perform, at Tenant’s expense, any repairs, maintenance and
replacements that Tenant is obligated to make under the express terms of this
Lease, but which Tenant fails to make, which failure by Tenant becomes a Default
hereunder (subject to applicable notice and cure periods, except in the event of
an emergency). During the period of nine (9) months prior to the Expiration Date
(or at any time, if Tenant has vacated or abandoned the Premises or is otherwise
in default under this Lease), Landlord and its agents may exhibit the Premises
to prospective tenants subject to the aforesaid requirements. Additionally,
Landlord and Agent shall have the following rights with respect to the Premises,
exercisable without notice to Tenant, without liability to Tenant, and without
being deemed an eviction or disturbance of Tenant’s use or possession of the
Premises or giving rise to any claim for setoff or abatement of Rent: (i) to
have pass keys, access cards, or both, to the Premises; and (ii) to decorate,
remodel, repair, alter or otherwise prepare the Premises for reoccupancy at any
time after Tenant vacates the Premises for more than 30 consecutive days and is
in Default under this Lease.

        17.       NON-LIABILITY AND INDEMNIFICATION.   

                  17.1.       Non-Liability.   Except with respect to Landlord’s
indemnity under Section 17.3,and except as otherwise expressly set forth in this
Lease, none of Landlord, Agent, any other managing agent, or their respective
affiliates, owners, partners, directors, officers, agents and employees shall be
liable to Tenant for any loss, injury, or damage, to Tenant or to any other
person, or to its or their property, irrespective of the cause of such injury,
damage or loss. Further, and except as otherwise expressly set forth in Section
17.3 and otherwise in this Lease, none of Landlord, Agent, any other managing
agent, or their respective affiliates, owners, partners, directors, officers,
agents and employees shall be liable to Tenant (a) for any damage caused by
other tenants or persons in, upon or about the Property (except for Landlord’s
employee, Agents, contractors, representatives and/or other agents), or caused
by operations in construction of any public or quasi-public work, except as
otherwise expressly provided in Section 17.3 or any other provision of this
Lease; (b) with respect to matters for which Landlord is liable, for
consequential or indirect damages purportedly arising out of any loss of use of
the Premises or any equipment or facilities therein by Tenant or any person
claiming through or under Tenant; (c) for any defect in the Premises or the
Property; (d) for injury or damage to person or property caused by fire, or
theft, or resulting from the operation of heating or air conditioning or
lighting apparatus, or from falling plaster, or from steam, gas, electricity,
water,



19

--------------------------------------------------------------------------------



rain, snow, ice, or dampness, that may leak or flow from any part of the
Property, or from the pipes, appliances or plumbing work of the same, except as
otherwise expressly provided in Section 17.3.

                  17.2.       Tenant Indemnification.   Except for and to the
extent of Landlord’s indemnification obligations under Section 17.3, Tenant
hereby indemnifies, defends, and holds Landlord, Agent, and their respective
directors, officers, agents, representatives and employees (collectively,
“Landlord Indemnified Parties”) harmless from and against any and all Losses
(defined below) arising from or in connection with any or all of, but only to
the proportionate extent of: (a) the conduct or management of the Premises or
any business therein, or any work or Alterations done (except by Landlord
Indemnified Parties and/or any contractors, affiliates or other representatives
of Landlord), or any condition created by any or all of Tenant and Tenant’s
Parties in or about the Premises during the Term or during the period of time,
if any, prior to the Commencement Date that Tenant has possession of, or is
given access to, the Premises; (b) any negligent, willful and/or intentional
acts and/or omissions of any or all of Tenant and Tenant’s Parties; (c) any
accident, injury or damage whatsoever occurring in, at or upon either or both of
the Property and the Premises and caused by any or all of Tenant and Tenant’s
Parties; (d) any breach by Tenant of any or all of its warranties,
representations and covenants under this Lease; (e) any actions necessary to
protect Landlord’s interest under this Lease in a bankruptcy proceeding or other
proceeding under the Bankruptcy Code; (f) the creation or existence of any
Hazardous Materials in, at, on or under the Premises or the Property, if and to
the extent brought to the Premises or the Property or caused by Tenant or any
party within Tenant’s control; and (g) any violation or alleged violation by any
or all of Tenant and Tenant’s Parties of any Law (collectively, “Tenant’s
Indemnified Matters”). In case any action or proceeding is brought against any
or all of Landlord and the Landlord Indemnified Parties by reason of any of
Tenant’s Indemnified Matters, Tenant, upon notice from any or all of Landlord,
Agent or any Superior Party (defined below), shall resist and defend such action
or proceeding by counsel reasonably satisfactory to Landlord. The term “Losses”
shall mean all claims, demands, expenses, actions, judgments, damages (actual,
but not consequential, indirect or punitive), penalties, fines, liabilities,
losses of every kind and nature, suits, administrative proceedings, costs and
fees, including, without limitation, attorneys’ and consultants’ reasonable fees
and expenses, and the costs of cleanup, remediation, removal and restoration,
that are in any way related to any matter covered by the foregoing indemnity. In
no event, and without regard to the Tenant’s Indemnified Matters, shall Tenant
be liable to Landlord for any consequential or punitive damages under this
Lease. The provisions of this Section 17.2 shall survive the expiration or
termination of this Lease.

                  17.3.       Landlord Indemnification.   Except for and to the
extent of Tenant’s indemnification obligations under Section 17.2, Landlord
hereby indemnifies, defends, and holds Tenant and its directors, officers,
agents, representatives and employees (collectively, “Tenant Indemnified
Parties”) harmless from and against any and all Losses actually suffered or
incurred by Tenant and arising from or in connection with any or all of, but
only to the proportionate extent of: (a) any negligent, willful and/or
intentional acts and/or omissions of any or all of Landlord Indemnified Parties;
(b) any accident, injury or damage whatsoever occurring in, at or upon either or
both of the Property and the Premises and caused by any or all of Landlord
Indemnified Parties; (c) any negligent or intentional breach by Landlord of any
or all of its warranties, representations and covenants under this Lease; (d)
the creation or existence of



20

--------------------------------------------------------------------------------



any Hazardous Materials first occurring (or first released) in, at, on or under
the Property from and after the date of this Lease, if and to the extent brought
to the Property or caused by Landlord or any party within Landlord’s control;
and (e) any negligent or intentional violation by any or all of Landlord
Indemnified Parties of any Law (collectively, “Landlord’s Indemnified Matters”).
In case any action or proceeding is brought against any or all of Tenant and/or
the Tenant Indemnified Parties by reason of any of Landlord’s Indemnified
Matters, Landlord, upon notice from any or all of Tenant and/or a representative
or agent of Tenant, shall resist and defend such action or proceeding by counsel
reasonably satisfactory to Tenant. The provisions of this Section 17.3 shall
survive the expiration or termination of this Lease.

                  17.4.      Force Majeure.   Neither Landlord nor Tenant shall
have any liability whatsoever to the other, with respect to any act, event or
circumstance arising out of either or both (a) Landlord’s or Tenant’s, as the
case may be, failure to fulfill, or delay in fulfilling any of its obligations
under this Lease (except, in the case of Tenant, the obligation to pay Rent and
the obligation to maintain insurance, and provide evidence thereof, in
accordance with Section 10.2) by reason of labor dispute, governmental
preemption of property in connection with a public emergency or shortages of
fuel, supplies, or labor, interruption of Services, or any other cause, whether
similar or dissimilar, beyond Landlord’s or Tenant’s, as the case may be,
reasonable control; or (b) any failure or defect in the supply, quantity or
character of utilities furnished to the Premises, by reason of any requirement,
act or omission of any public utility or others serving the Property, beyond
Landlord’s or Tenant’s, as the case may be, reasonable control. In the event of
any act, event or circumstance that qualifies as a force majeure event under
this Section 17.4, the party claiming relief and/or protection under this
Section 17.4 shall: (1) provide immediate written notice to the other party
describing the force majeure event; and (2) use commercially reasonable efforts
to eliminate the effect of the force majeure event as soon as possible.

        18.       DAMAGE OR DESTRUCTION.

                  18.1.       Notification and Repair; Rent Abatement.   Tenant
shall give prompt notice to Landlord and Agent of (a) any fire or other known
casualty to the Premises or the Common Areas, if such fire or casualty is of a
material nature or a matter for which Landlord shall have responsibility to
repair or replace pursuant to the terms of this Lease, and (b) any known damage
to, or defect in, any part or appurtenance of the Property’s sanitary,
electrical, HVAC, elevator or other systems located in or passing through the
Premises or any part thereof. In the event that, as a result of Tenant’s failure
to promptly notify Landlord pursuant to the preceding sentence, Landlord’s
insurance coverage is compromised or adversely affected, then Tenant is and
shall be responsible for the payment to Landlord of any insurance proceeds that
Landlord’s insurer fails or refuses to pay to Landlord as a result of the
delayed notification. Subject to the provisions of both Section 18.2 and 18.3
below, if either or both of the Property and the Premises is damaged by fire or
other casualty,Landlord shall repair (or cause Agent to repair) the damage and
restore and rebuild the Property and/or the Premises (except Tenant’s personal
property). Landlord shall commence the required repairs or restoration within
ninety (90) days after the occurrence of the fire or other casualty (the
“Commencement Period”). In the event that Landlord fails to commence restoration
within the Commencement Period for any reason other than either or both: (i)
matters of force majeure, as set forth in Section 17.4 of (ii) the failure by
any governmental authority having jurisdiction over the Building to permit the



21

--------------------------------------------------------------------------------



commencement of restoration, including, but not limited to, its failure to issue
to Landlord any permits or licenses required as a condition precedent to the
commencement of restoration, after Landlord has promptly and properly applied
for same (whichever of (i) or (ii) is applicable, the “Reasonable Delay Basis”),
then (x) Tenant shall have the right to deliver to Landlord (within five (5)
business days after the expiration of the Commencement Period, as it may have
been extended by a Reasonable Delay Basis) written notice demanding that
Landlord commence the restoration (“Restoration Demand”) within thirty (30) days
after Tenant’s delivery of the Restoration Demand (subject to any Reasonable
Delay Basis), and (y) in the event that Landlord fails to timely commence
restoration after delivery of the Restoration Demand (but subject to any
Reasonable Delay Basis), then Tenant shall have the further right to terminate
this Lease by so advising Landlord, in writing, within thirty-five (35) days
after its delivery to Landlord of the Restoration Demand (subject to the
occurrence of any Reasonable Delay Basis). If Tenant fails to timely exercise
its preceding rights to deliver the Restoration Demand and, if applicable, to
terminate this Lease, then Tenant shall be deemed to have irrevocably waived
those rights. Landlord shall substantially complete its repairs or restoration
within two hundred seventy (270) days after the occurrence of the fire or other
casualty, subject, in all events, however, to any Reasonable Delay Basis(es);
and in the event that Landlord fails to timely substantially complete the
required repairs and restoration, Section 18.3.2.2 shall apply. Landlord (or
Agent, as the case may be) shall use its diligent, good faith efforts to make
such repair or restoration promptly and in such manner as not to unreasonably
interfere with Tenant’s use and occupancy of the Premises, including, when
reasonably possible, completing any such repair or restoration work during
non-normal business hours and on non-business days, provided that such
arrangement may be made with the imposition of overtime or holiday payment
requirements. Any such repair or restoration shall cause the Premises to be in
substantially the same condition as existed immediately prior to any such fire
and/or other casualty. Provided that any damage to either or both of the
Property and the Premises is not the result of negligent acts or omissions by,
or the willful misconduct of, any or all of Tenant and Tenant’s Parties, if (A)
the Property is damaged by fire or other casualty thereby causing either or both
of the Premises and Property to be inaccessible or (B) the Premises are
partially damaged by fire or other casualty, the Rent shall be proportionally
abated to the extent of (and during the continuation of) any actual loss of use
of either or both of the Premises and Property by Tenant.

                  18.2.       Manufacturing Area.

                                18.2.1.       Repair Period.   If the area of
the Premises depicted in Exhibit “F” to this Lease, comprised of approximately
10,000 square feet (the “Manufacturing Area”), is materially damaged (in the
mutual and reasonable opinions of Landlord and Tenant) as a result of a fire
and/or any other casualty, then Landlord shall retain the services of a
reputable contractor selected by Landlord who shall provide an opinion to both
Landlord and Tenant, within thirty (30) days of the date of the casualty, as to
whether or not the Manufacturing Area can be repaired and restored, pursuant to
the terms of Section 18.1 above, within six (6) months of the date of the
casualty (“Repair Period”).

                                18.2.2.       Relocation and Delayed
Possession.   If the aforesaid contractor’s opinion is that repair and
restoration of the Manufacturing Area can be completed within the Repair Period
(without regard to the repair of any other portion of the Premises), then
Landlord shall commence to make such repair and restoration pursuant to, and in
accordance with, Section



22

--------------------------------------------------------------------------------



18.1 above. Notwithstanding anything to the contrary in this Section 18.2; in
the event that a casualty damages both the Manufacturing Area and another
portion(s) of the Premises, then this Section 18.2 shall apply only to the
Manufacturing Area and the repair and restoration of any and all other portions
of the Premises shall be governed by Section 18.1 above. Landlord acknowledges
that, during the period of time in which the Manufacturing Area is being
repaired and restored, Tenant may elect to temporarily relocate those of
Tenant’s business operations that Tenant had been conducting in the
Manufacturing Area to an off-Property location that may or may not be owned by
Landlord or any affiliate of Landlord, it being understood that, if such
location is owned by Landlord and/or an affiliate thereof, Tenant would have to
lease such space from Landlord on such terms as Landlord and Tenant negotiate in
good faith. Tenant acknowledges and agrees that such relocation shall occur at
Tenant’s sole cost and expense and without any reduction in, or abatement of,
Rent, except as is otherwise provided in Section 18.1. In the event, however,
that such repair or restoration of the Manufacturing Area (without regard to any
other portion of the Premises that is damaged as a result of the same casualty)
is not, in fact, completed within the Repair Period (for any reason(s) other
than Tenant’s willful or intentional acts or omissions), Tenant shall have the
option, in its sole, but reasonable discretion, (i) to postpone its reoccupancy
of the Manufacturing Area (but not any other portion of the Premises) for up to
an additional twelve (12) months from the expiration of the Repair Period (the
“Delayed Occupancy Period”), and (ii) to reoccupy the Manufacturing Area at any
time during the Delayed Occupancy Period. If Tenant elects to so postpone its
occupancy of the Manufacturing Area, Tenant shall advise Landlord, in writing
(the “Delayed Occupancy Notice”), within five (5) business days of the date on
which the Repair Period expires. If Tenant fails to timely deliver the Delayed
Occupancy Notice, then Tenant shall automatically be deemed to have waived its
right to deliver a Delayed Occupancy Notice, whereupon (a) Tenant shall remain
obligated to accept possession of the Manufacturing Area upon Landlord’s
delivery to Tenant of written notice that the repairs to, and restoration of,
the Manufacturing Area have been substantially completed (the “M.A. Substantial
Completion Notice”); and (b) from and after the first business day after the
date on which Landlord delivers the M.A. Substantial Completion Notice, Tenant
shall no longer have any right or entitlement to any abatement of any Rent due
and owing under this Lease with respect to the Manufacturing Area (pursuant to
Section 18.1 above). In the event, however, that Tenant timely delivers the
Delayed Occupancy Notice, then Tenant shall remain eligible for, and entitled
to, the abatement of Rent provided under Section 18.1, but only as to the
Manufacturing Area and only for so long as Tenant postpones its occupancy of the
Manufacturing Area during the Delayed Occupancy Period. If Tenant elects to take
possession of the Manufacturing Area at any time (x) after Landlord delivers the
M.A. Substantial Completion Notice and (y) during the Delayed Occupancy Period,
Tenant shall provide Landlord with at least five (5) business days’ notice of
Tenant’s intent to take such possession (the “Delayed Possession Notice”),
whereupon, from and after the fifth (5th) business day after Tenant’s delivery
of the Delayed Possession Notice, Tenant shall once again be obligated to pay,
on a timely basis, all Rent due and owing under this Lease and shall no longer
be entitled to any abatement of Rent under Section 18.1. In the event that
Tenant does not deliver a Delayed Possession Notice during the Delayed
Occupancy, then as of the first day after the expiration of the Delayed
Occupancy Period, Tenant shall no longer be entitled to any abatement of Rent
pursuant to Section 18.1 and Tenant shall be obligated to pay all Rent due and
owing under this Lease on a timely basis.



23

--------------------------------------------------------------------------------



                  18.3.       Termination of Lease.

                                18.3.1.       Material Damage.   If
eighty-percent (80%) or more of the total square footage comprising the Premises
is damaged as a result of fire and/or any other casualty (in the reasonable
opinion of a reputable contractor or architect designated by Landlord), and such
damage affects both the Manufacturing Area and other portions of the Premises,
then either Landlord or Tenant may, upon written notice provided to the other
party within thirty (30) days of the date of the casualty, terminate this Lease
and the Rent due from Tenant shall be fully abated from the date on which the
casualty occurred. If no such notice is timely given by either party, then
Landlord shall make repair and restoration of the affected part of the Premises
consistent with the terms set forth in Section 18.1 above.

                                18.3.2.       Termination of Lease.

                                              18.3.2.1.       Subject to
Sections 18.2 and 18.3.1 above, if more than fifty percent (50.0%) of either or
both (a) the rentable square footage of the Premises and (b) the gross square
footage comprising the Building is rendered untenantable as a result of any fire
or other casualty (in the reasonable opinion of a reputable contractor or
architect designated by Landlord) and, in the case of (b), all or a portion of
the Premises is rendered untenantable, Landlord shall have the option to
terminate this Lease (by so advising Tenant, in writing) within thirty (30) days
after said contractor or architect delivers written notice of its opinion to
Landlord and Tenant. In the event that Landlord elects to exercise its right to
terminate this Lease pursuant to the preceding sentence, Landlord nevertheless
agrees that Tenant may continue to occupy and utilize the Manufacturing Area
from the date of the casualty until the first to occur of (i) the date on which
any governmental authority having jurisdiction over the Building (including in
this case, but not limited to, the fire department) advises, whether orally or
in writing, that due to any or all of the casualty, the condition of the
Building and safety concerns, Tenant may no longer occupy and utilize the
Manufacturing Area; (ii) the date on which Landlord’s property insurer advises
that it will refuse to pay to, or for the benefit of Landlord, all available
insurance proceeds due to Tenant’s continuing occupancy of, and operation in,
the Manufacturing Area; and (iii) the fifth (5th) business day after the date on
which Landlord advises Tenant, in writing, that Landlord will commence
demolition of the Building (whichever of (i), (ii) or (iii) applies, the “MA
Termination Date”). During the period of time from the occurrence of the
casualty through the MA Termination Date, Tenant may continue to occupy and
utilize the Manufacturing Area in accordance with all of the terms and
provisions of this Lease except that the Rent due hereunder shall be
proportionately reduced, as of the date of the casualty so that Tenant is
required to pay Rent only with respect to the Manufacturing Area.

                                              18.3.2.2.       In the event that
this Lease is not terminated pursuant to Section 18.3.2.1, but the required
repair or restoration is not, in fact, substantially completed within the 270
day period specified in Section 18.1, but rather, continues for more than 300
days (subject to any Reasonable Delay Basis), then Tenant shall have the right
to terminate this Lease by so advising Landlord, in writing, within five (5)
business days after the expiration of such 300 day period (as it may be extended
due to any Reasonable Delay Basis), in which event the termination shall be
effective as of the expiration of that 300 day period (as it may be extended due
to any Reasonable Delay Basis). In the event of a termination pursuant to this



24

--------------------------------------------------------------------------------



Section 18.3.2, the termination shall be effective as of the date upon which
either Landlord or Tenant, as the case may be, receives timely written notice
from the other terminating this Lease pursuant to whichever of Section 18.3.2.1
or 18.3.2.2 is applicable. If neither Landlord nor Tenant timely delivers a
termination notice pursuant to this Section 18.3.2, this Lease shall remain n
full force and effect.

                                18.3.3.       Limitations.   Except as otherwise
expressly set forth in this Lease, Landlord shall have no liability to Tenant,
and Tenant shall not be entitled to terminate this Lease by virtue of any delays
in completion of repairs and restoration..

        19.       EMINENT DOMAIN.   If the whole, or any substantial (as
reasonably determined by Landlord and Tenant) portion, of the Property is taken
or condemned for any public use under any Law or by right of eminent domain, or
by private purchase in lieu thereof, or any taking would prevent or materially
interfere with the Permitted Use of the Premises, this Lease shall terminate
effective when the physical taking of said Premises occurs. If less than a
substantial portion of the Property is so taken or condemned and such taking
does not prevent and/or materially interfere with the Permitted Use of the
Premises, or if the taking or condemnation is thirty (30) calendar days or less
(regardless of the portion of the Property affected), this Lease shall not
terminate, but the Rent payable hereunder shall be proportionally abated to the
extent of any actual loss of use of the Premises by Tenant. Landlord shall be
entitled to any and all payment, income, rent or award, or any interest therein
whatsoever, which may be paid or made in connection with such a taking or
conveyance, and Tenant shall have no claim against Landlord for the value of any
unexpired portion of this Lease. Notwithstanding the foregoing, any compensation
specifically and independently awarded to Tenant for loss of business or
goodwill, or for its personal property, shall be the property of Tenant. In all
cases, each of Landlord and Tenant will notify the other, in writing promptly
upon actually becoming aware of any proposed or actual planned taking or
condemnation as contemplated under this provision, and will forthwith continue
to keep the other party apprised of the details of any such actions.

        20.       SURRENDER AND HOLDOVER.   On the last day of the Term, or upon
any earlier termination of this Lease or upon any re-entry by Landlord upon the
Premises (pursuant to Section 22 below): (a) Tenant shall quit and surrender the
Premises to Landlord “broom-clean” (as defined by Exhibit E, attached hereto and
incorporated herein by reference), and in a condition that would reasonably be
expected with normal and customary use in accordance with prudent operating
practices and in accordance with the covenants and requirements imposed under
this Lease, subject only to ordinary wear and tear (as is attributable to
deterioration by reason of time and use, in spite of Tenant’s reasonable care)
and such damage or destruction as Landlord is required to repair or restore
under this Lease; (b) Tenant shall remove all of Tenant’s personal property
therefrom, except as otherwise expressly provided in this Lease; and (c) Tenant
shall surrender to Landlord any and all keys, access cards, computer codes or
any other items used to access the Premises. Upon at least one (1) business day
advance notice, and subject to the other entry requirements set forth in
Section 16 of this Lease, but provided Tenant is not then in default under this
Lease, Landlord shall be permitted to inspect the Premises in order to verify
compliance with this Section 20 at any time prior to (x) the Expiration Date,
(y) the effective date of any earlier termination of this Lease, or (z) the
surrender date otherwise agreed to in writing by Landlord and Tenant. The
obligations imposed under the first sentence



25

--------------------------------------------------------------------------------



of this Section 20 shall survive the termination or expiration of this Lease. If
Tenant remains in possession after the Expiration Date hereof or after any
earlier termination date of this Lease or of Tenant’s right to possession: (i)
Tenant shall be deemed a tenant-at-will; (ii) Tenant shall pay 150% of the
aggregate of all Rent last prevailing hereunder on a pro-rated basis for the
duration of any holdover by Tenant, and also shall pay all actual, reasonable
and documented damages sustained by Landlord, directly by reason of Tenant’s
remaining in possession after the expiration or termination of this Lease; (iii)
there shall be no renewal or extension of this Lease by operation of law; and
(iv) the tenancy-at-will may be terminated by either party hereto upon 30 days’
prior written notice given by the terminating party to the non-terminating
party. The provisions of this Section 20 shall not constitute a waiver by
Landlord of any re-entry rights of Landlord provided hereunder or by law.
Notwithstanding the foregoing, if Tenant is required to restore the Premises
and/or remove personal property under this provision, Tenant shall have the
right to enter the Premises to the extent reasonably necessary to complete such
restoration and/or removal, and any such entry shall not be deemed a holdover.

        21.       EVENTS OF DEFAULT.

                  21.1.       Bankruptcy of Tenant.   It shall be a default by
Tenant under this Lease (“Default” or “Event of Default”) if Tenant makes an
assignment for the benefit of creditors, or files a voluntary petition under any
state or federal bankruptcy (including the United States Bankruptcy Code) or
insolvency law, or an involuntary petition is filed against Tenant under any
state or federal bankruptcy (including the United States Bankruptcy Code) or
insolvency law that is not dismissed within 90 days after filing, or whenever a
receiver of Tenant, or of, or for, the property of Tenant shall be appointed, or
Tenant admits it is insolvent or is not able to pay its debts as they mature;
provided, however, that if Tenant files a voluntary petition under Chapter 11 of
the federal bankruptcy laws (or other applicable provision(s) for a
reorganization of Tenant’s business), but Tenant otherwise continues to timely
and completely comply with all of its other obligations under this Lease, then
Tenant shall not be deemed to be in Default.

                  21.2.   Default Provisions.   Each of the following shall
constitute a Default: (a) if Tenant fails to pay Rent or any other payment when
due hereunder within five (5) business days after written notice claiming lease
Default from Landlord of such failure to pay on the due date; provided, however,
that if in any consecutive 12 month period, Tenant shall, on three (3) separate
occasions, fail to pay any installment of Rent on the date such installment of
Rent is due, then, on the fourth such occasion and on each occasion thereafter
on which Tenant fails to pay an installment of Rent on the date such installment
of Rent is due. Tenant shall only be entitled to a two (2) business day cure
period following Landlord’s delivery of any notice of any further failure to pay
Rent on the date when such payment is initially due, and Tenant shall then no
longer have a five (5) business day period in which to cure any such failure;
(b) if Tenant fails, whether by action or inaction, to timely comply with, or
satisfy, any or all of the obligations imposed on Tenant under this Lease (other
than the obligation to pay Rent) for a period of 30 days after Landlord’s
delivery to Tenant of written notice of such default under this Section 21.2(b);
provided, however, that if the default cannot, by its nature, be cured within
such 30 day period, but Tenant commences and diligently pursues a cure of such
default promptly within the initial 30 day cure period, then Landlord shall not
exercise its remedies under Section 22 unless such default remains uncured for
more than 90 days after the initial delivery of



26

--------------------------------------------------------------------------------



Landlord’s original default notice; and, at Landlord’s election, (c) if Tenant
vacates the Premises during the Term and is otherwise in Default under this
Lease.

        22.       RIGHTS AND REMEDIES.

                  22.1.       Landlord’s Cure Rights Upon Default of
Tenant.   If a Default occurs, then Landlord may (but shall not be obligated to)
cure or remedy the Default for the account of, and at the expense of, Tenant,
but without waiving such Default.

                  22.2.       Landlord’s Remedies.   In the event of any Default
by Tenant under this Lease, Landlord, at its option, may, in addition to any and
all other rights and remedies provided in this Lease or otherwise at law or in
equity do or perform any or all of the following:

                                22.2.1.       Terminate Tenant’s right to
possession of the Premises by any lawful means, in which case this Lease shall
terminate and Tenant shall immediately surrender possession to Landlord. In such
event, Landlord shall be entitled to recover from Tenant the sum of: all Rent
accrued hereunder to the date of such termination; the reasonable cost of
reletting the whole or any part of the Premises, including without limitation
reasonable brokerage fees and/or leasing commissions incurred by Landlord, and
reasonable costs of removing and storing Tenant’s or any other occupant’s
property, repairing, altering, remodeling, or otherwise putting the Premises
into condition acceptable to a new tenant or tenants, and all reasonable
expenses incurred by Landlord in pursuing its remedies, including reasonable
attorneys’ fees and court costs; and the excess of the then present value of the
Rent as would otherwise have been required to be paid by Tenant to Landlord
during the period following the termination of this Lease measured from the date
of such termination to the expiration date stated in this Lease, over the
present value of any net amounts which Tenant establishes Landlord can
reasonably expect to recover by reletting the Premises for such period, taking
into consideration the availability of acceptable tenants and other market
conditions affecting leasing. Such present values shall be calculated at a
discount rate equal to the rate of U.S. Treasury obligations maturing nearest to
the scheduled expiration of the Lease Term at the date of such termination.
Efforts by Landlord to mitigate damages caused by Tenant’s Default, which shall
be required of Landlord on a reasonable basis, shall not waive Landlord’s right
to recover damages under this Section 22.2. If this Lease is terminated through
any unlawful entry and detainer action, Landlord shall have the right to recover
in such proceeding any unpaid Rent and damages as are recoverable in such
action, or Landlord may reserve the right to recover all or any part of such
Rent and damages in a separate suit; or

                                22.2.2.       Continue the Lease and continue
Tenant’s right to possession, and recover the Rent as it becomes due. Acts of
maintenance, efforts to relet, and/or the appointment of a receiver to protect
the Landlord’s interests shall not constitute a termination of the Tenant’s
right to possession; or

                                22.2.3.       Pursue any other remedy now or
hereafter available under the laws of the state in which the Premises are
located.



27

--------------------------------------------------------------------------------



                                22.2.4.       Without limitation of any of
Landlord’s rights in the event of a Default by Tenant, Landlord may also
exercise its rights and remedies with respect to any Security under Section 4.4
above.

                                22.2.5.       In the event of a uncured Default
by Tenant under the terms of this Lease, any and all personal property of Tenant
that may be removed from the Premises by Landlord pursuant to the authority of
this Lease or of law may be handled, removed or stored by Landlord at the sole
risk, cost and expense of Tenant, provided, however, that Landlord shall be
responsible for taking reasonably commercial efforts for the preservation and
safekeeping thereof. Tenant shall pay to Landlord, upon demand, any and all
reasonable, actual and documented expenses incurred in such removal and all
storage charges for such property of Tenant so long as the same shall be in
Landlord’s possession or under Landlord’s control. Neither expiration or
termination of this Lease nor the termination of Tenant’s right to possession
shall relieve Tenant from its liability under the indemnity provisions of this
Lease.

                  22.3.       Additional Rights of Landlord.   All sums advanced
by Landlord or Agent on account of Tenant under this Section, or pursuant to any
other provision of this Lease, and all Base Rent and Additional Rent, if
delinquent or not paid by Tenant and received by Landlord when due hereunder
(subject to the expiration of any applicable grace period), shall bear interest
at the rate of 4% per annum above the “prime” or “reference” or “base” rate (on
a per annum basis) of interest publicly announced as such, from time to time, by
the JPMorgan Chase Bank, or its successor (“Default Interest”), from the due
date thereof (in the case of Base Rent and Additional Rent, after delivery of
any required notice and expiration of any applicable cure period) until paid,
and such interest shall be and constitute Additional Rent and be due and payable
upon Landlord’s or Agent’s submission of an invoice therefor. The various
rights, remedies and elections of Landlord reserved, expressed or contained
herein are cumulative and no one of them shall be deemed to be exclusive of the
others or of such other rights, remedies, options or elections as are now or may
hereafter be conferred upon Landlord by law.

                  22.4.       Event of Bankruptcy.   In addition to, and in no
way limiting the other remedies set forth herein, Landlord and Tenant agree that
if Tenant ever becomes the subject of a voluntary or involuntary bankruptcy,
reorganization, composition, or other similar type proceeding under the federal
bankruptcy laws, as now enacted or hereinafter amended, then: (a) “adequate
assurance of future performance” by Tenant pursuant to Bankruptcy Code Section
365 will include (but not be limited to) payment of an additional/new security
deposit in the amount of three times the then current Base Rent payable
hereunder; (b) any person or entity to which this Lease is assigned in such
bankruptcy proceeding, pursuant to the provisions of the Bankruptcy Code, shall
be deemed, without further act or deed, to have assumed all of the obligations
of Tenant arising under this Lease on and after the effective date of such
assignment, and any such assignee shall, upon demand by Landlord, execute and
deliver to Landlord an instrument confirming such assumption of liability; (c)
notwithstanding anything in this Lease to the contrary, all amounts payable by
Tenant to or on behalf of Landlord under this Lease, whether or not expressly
denominated as “Rent”, shall constitute “rent” for the purposes of Section
502(b)(6) of the Bankruptcy Code; and (d) if this Lease is assigned to any
person or entity pursuant to the provisions of the Bankruptcy Code, any and all
monies or other considerations payable or otherwise to be delivered to Landlord
or Agent (including Base Rent, Additional Rent and other amounts hereunder),
shall be and remain the exclusive property of



28

--------------------------------------------------------------------------------



Landlord and shall not constitute property of Tenant or of the bankruptcy estate
of Tenant. Any and all monies or other considerations constituting Landlord’s
property under the preceding sentence not paid or delivered to Landlord or Agent
shall be held in trust by Tenant or Tenant’s bankruptcy estate for the benefit
of Landlord and shall be promptly paid to or turned over to Landlord.

        23.       BROKER.   Tenant covenants, warrants and represents that the
broker set forth in Section 1.8(A) was the only broker to represent Tenant in
the negotiation of this Lease (“Tenant’s Broker”). Landlord shall be solely
responsible for paying the commission of Tenant’s Broker. Each party agrees to
and hereby does defend, indemnify and hold the other harmless against and from
any brokerage commissions or finder’s fees or claims therefor by a party
claiming to have dealt with the indemnifying party and all costs, expenses and
liabilities in connection therewith, including, without limitation, reasonable
attorneys’ fees and expenses, for any breach of the foregoing. The foregoing
indemnification shall survive the termination or expiration of this Lease.

        24.       MISCELLANEOUS.

                  24.1.       Merger.   All prior understandings and agreements
between the parties are merged in this Lease, which alone fully and completely
expresses the agreement of the parties. No agreement shall be effective to
modify this Lease, in whole or in part, unless such agreement is in writing, and
is signed by the party against whom enforcement of said change or modification
is sought.

                  24.2.       Notices.   Any notice required to be given by
either party pursuant to this Lease, shall be in writing and shall be deemed to
have been properly given, rendered or made only if personally delivered, or if
sent by Federal Express or other comparable commercial overnight delivery
service, addressed to the other party at the addresses set forth below each
party’s respective signature block (or to such other address as Landlord or
Tenant may designate to each other from time to time by written notice), and
shall be deemed to have been given, rendered or made on the day so delivered or
on the first business day after having been deposited with the courier service.

                  24.3.       Non-Waiver.   The failure of either party to
insist, in any one or more instances, upon the strict performance of any one or
more of the obligations of this Lease, or to exercise any election herein
contained, shall not be construed as a waiver or relinquishment for the future
of the performance of such one or more obligations of this Lease or of the right
to exercise such election, but the Lease shall continue and remain in full force
and effect with respect to any subsequent breach, act or omission. The receipt
and acceptance by Landlord or Agent of Base Rent or Additional Rent with
knowledge of breach by Tenant of any obligation of this Lease shall not be
deemed a waiver of such breach.

                  24.4.       Legal Costs.   Except as otherwise expressly set
forth in this Lease, each party shall be responsible to pay any legal fees and
court (or other administrative proceeding) costs or expenses that such party
incurs in connection with this Lease; provided, however, in the event of
litigation, the court in such action shall award to the party in whose favor a
judgment is entered a reasonable sum as attorneys’ fees and costs, which sum
shall be paid by the losing



29

--------------------------------------------------------------------------------



party. Tenant shall pay Landlord’s attorneys’ (outside counsel, rather than
in-house counsel) reasonable fees incurred in connection with Tenant’s request
for Landlord’s consent under provisions of this Lease governing assignment and
subletting.

                  24.5.       Parties Bound.   Except as otherwise expressly
provided for in this Lease, this Lease shall be binding upon, and inure to the
benefit of, the successors and assignees of the parties hereto. Tenant hereby
releases Landlord named herein from any obligations of Landlord for any period
subsequent to the conveyance and transfer of Landlord’s ownership interest in
the Property. In the event of such conveyance and transfer, Landlord’s
obligations shall thereafter be binding upon each transferee (whether Successor
Landlord or otherwise). No obligation of Landlord shall arise under this Lease
until the instrument is signed by, and delivered to, both Landlord and Tenant.
Notwithstanding the foregoing, any such release of Landlord shall be conditioned
upon the full assumption of this Lease and all obligations thereunder by any
such successors and/or assigns of Landlord and the providing of written evidence
thereof to Tenant.

                  24.6.       Recordation of Lease.   Except as required by law,
including without limitations any securities related laws, Tenant shall not
record or file this Lease (or any memorandum hereof) in the public records of
any county or state unless approved by Landlord, with any such approval not to
be unreasonably withheld.

                  24.7.       Governing Law; Construction.   This Lease shall be
governed by and construed in accordance with the laws of the state in which the
Property is located. If any provision of this Lease shall be invalid or
unenforceable, the remainder of this Lease shall not be affected but shall be
enforced to the extent permitted by law. The captions, headings and titles in
this Lease are solely for convenience of reference and shall not affect its
interpretation. This Lease shall be construed without regard to any presumption
or other rule requiring construction against the party causing this Lease to be
drafted. Each covenant, agreement, obligation, or other provision of this Lease
to be performed by Tenant, shall be construed as a separate and independent
covenant of Tenant, not dependent on any other provision of this Lease. All
terms and words used in this Lease, regardless of the number or gender in which
they are used, shall be deemed to include any other number and any other gender
as the context may require. This Lease may be executed in counterpart and, when
all counterpart documents are executed, the counterparts shall constitute a
single binding instrument.

                  24.8.       Time.   Time is of the essence for this Lease. If
the time for performance hereunder falls on a Saturday, Sunday or a day that is
recognized as a holiday in the state in which the Property is located, then such
time shall be deemed extended to the next day that is not a Saturday, Sunday or
holiday in said state.

                  24.9.       Authority of Tenant.   Tenant and the person(s)
executing this Lease on behalf of Tenant hereby represent, warrant, and covenant
with and to Landlord as follows: the individual(s) acting as signatory on behalf
of Tenant is(are) duly authorized to execute this Lease; Tenant has procured
(whether from its members, partners or board of directors, as the case may be),
the requisite authority to enter into this Lease; this Lease is and shall be
fully and completely binding upon Tenant; and Tenant shall timely and completely
perform all of its obligations hereunder.



30

--------------------------------------------------------------------------------



                  24.10.       WAIVER OF TRIAL BY JURY.   THE LANDLORD AND THE
TENANT, TO THE FULLEST EXTENT THAT THEY MAY LAWFULLY DO SO, HEREBY WAIVE TRIAL
BY JURY IN ANY ACTION OR PROCEEDING BROUGHT BY ANY PARTY TO THIS LEASE WITH
RESPECT TO THIS LEASE, THE PREMISES, OR ANY OTHER MATTER RELATED TO THIS LEASE
OR THE PREMISES. Landlord and Tenant hereby consent to jurisdiction in, and
agree that the appropriate venue for any matter arising under this Lease shall
be, Hennepin County, Minnesota.

                  24.11.       Financial Information.   From time to time during
the Term, Tenant shall deliver to Landlord information and documentation
describing and concerning Tenant’s financial condition, and in form and
substance reasonably acceptable to Landlord, within ten (10) business days
following Landlord’s written request therefor. Such delivery may be effectuated
by providing Landlord with an internet address where such information may be
obtained. Upon Landlord’s request, Tenant shall provide to Landlord the most
currently available audited financial statement of Tenant, and if no such
audited financial statement is available, then Tenant shall instead deliver to
Landlord its most currently available balance sheet and income statement.
Furthermore, upon the delivery of any such financial information from time to
time during the Term, Tenant shall be deemed to automatically represent and
warrant to Landlord that the financial information delivered to Landlord is
true, accurate and complete, and that there has been no adverse change in the
financial condition of Tenant since the date of the then-applicable financial
information. Any such financial statements that have not been made publicly
available by Tenant shall be deemed the confidential information of Tenant
protected pursuant to Section 24.13.

                  24.12.       Confidential Information.   Tenant agrees to
maintain in strict confidence the economic terms of this Lease and any or all
other materials, data and information delivered to or received by any or all of
Tenant and Tenants’ Parties either prior to or during the Term in connection
with the negotiation and execution hereof; provided, however, that Tenant may
disclose such information to any Tenant Parties having a need to know for any
reasonable purpose related to Tenant’s business operations and to disclose such
information to the extent required by law, including without limitation, as part
of any SEC required disclosures. All information of Tenant and about Tenant’s
operations which Landlord and/or any employee, agent, representative, contractor
and/or invitee of Landlord become aware of due to access to the Premises shall
be deemed confidential information of Tenant, and Landlord shall not: (a) use
such confidential information except to as required for performance under this
Lease; or (b) disclose such confidential information to any third parties other
than Landlord’s employees, consultants, attorneys, accountants, lenders, joint
venture partners, potential lenders and potential purchasers of the Property and
potential lenders to such potential purchasers who have a need to know (in
Landlord’s reasonable determination), except as authorized by Tenant in a prior
writing; provided, however, that (i) in no event shall confidential information
include any information which is or becomes part of the public domain due to any
reason(s) not due to the fault of or the breach hereof by Landlord, its
employees, agents, representatives, contractors and/or invitees; and (ii) if any
such confidential information relates to Tenant’s day-to-day operations and
scope of its business activities, rather than Tenant’s financial condition,
Landlord may not release such operational information to any of the above
parties unless such recipient enters into a written confidentiality agreement
that is comparable in scope to the terms of this Section 24.12, as such terms
may be applicable to such operational information. Landlord shall



31

--------------------------------------------------------------------------------



indemnify and hold Tenant harmless from any damages (actual, but not
consequential), liability, costs and/or expenses (including reasonable
attorneys’ fees and court costs) suffered or incurred by Tenant arising from
breach of the aforesaid confidential information requirement by Landlord, its
employees, agents, representatives, contractors and/or invitees. The provisions
of this Section 24.12 shall survive the termination of this Lease.

                  24.13.       Submission of Lease.   Submission of this Lease
to Tenant for signature does not constitute a reservation of space or an option
to lease. This Lease is not effective until execution by and delivery to both
Landlord and Tenant.

                  24.14.       Lien Prohibition.   Tenant shall not permit any
mechanics or materialmen’s liens to attach to the Premises or the Property.
Tenant, at its expense, shall procure the satisfaction or discharge of record of
all such liens and encumbrances within 30 days after the filing thereof; or,
within such thirty (30) day period, Tenant shall provide Landlord, at Tenant’s
sole expense, with endorsements (satisfactory, both in form and substance, to
Landlord and the holder of any mortgage or deed of trust) to the existing title
insurance policies of Landlord and the holder of any mortgage or deed of trust,
insuring against the existence of, and any attempted enforcement of, such lien
or encumbrance. In the event Tenant has not so performed, Landlord may, at its
option, pay and discharge such liens and Tenant shall be responsible to
reimburse Landlord, on demand and as Additional Rent under this Lease, for all
costs and expenses incurred in connection therewith, together with Default
Interest thereon, which expenses shall include reasonable fees of attorneys of
Landlord’s choosing, and any costs in posting bond to effect discharge or
release of the lien as an encumbrance against the Premises or the Property.

                  24.15.       Counterparts.   This Lease may be executed in
multiple counterparts, but all such counterparts shall together constitute a
single, complete and fully-executed document.

                  24.16.       Survival.   The following provisions of this
Lease shall survive termination of this Lease: Sections 3.4, 9, 17 and 24.
Additionally, if and to the extent that any of the terms and provisions of the
Further Amended Original Lease are stated to survive the termination or
expiration of that lease, those provisions shall remain in full force and
effect, notwithstanding the execution and delivery of this Lease.

        25.       OPTION TO RENEW.   

                  25.1.       Tenant shall have two (2) consecutive options
(each, a “Renewal Option”) to renew this Lease, each for an additional term of
three (3) years (“Renewal Term”), on all the same terms and conditions set forth
in this Lease, except that Base Rent during each Renewal Term shall be equal to
Fair Market Rent (as defined in Section 25.2 below). Tenant shall deliver
written notice to Landlord of Tenant’s election to exercise a Renewal Option
(each, a “Renewal Notice”) not less than nine (9) months, nor more than fifteen
(15) months, prior to the expiry date of the original Term or the First Renewal
Term, as the case may be; and if Tenant fails to timely deliver a Renewal Notice
to Landlord, then Tenant shall automatically be deemed to have irrevocably
waived and relinquished the then-available Renewal Option. Tenant shall have no
right to exercise the second Renewal Option if Tenant fails to timely exercise
the First Renewal Option.



32

--------------------------------------------------------------------------------



                  25.2.       “Fair Market Rent” shall be determined by
Landlord, in its sole, but good faith, discretion based upon the annual base
rental rates then being charged (as of the date on which Tenant delivers the
then-applicable Renewal Notice) in the industrial market sector of the
geographic area where the Building is situated for comparable space and for a
lease term commencing on or about the commencement date of the then-applicable
Renewal Term and equal in duration to the Renewal Term, taking into
consideration: the geographic location, quality and age of the building; the
location and configuration of the relevant space within the applicable building;
the extent of service to be provided to the proposed tenant thereunder;
applicable distinctions between “gross” leases and “net” leases; the
creditworthiness and quality of Tenant; leasing commissions; free rent,
improvement allowances and the tenant inducements being offered in the market,
and any other relevant term or condition in making such evaluation, as
reasonably determined by Landlord. Landlord shall notify Tenant of Landlord’s
determination of Fair Market Rent for the Renewal Term, in writing (each, a
“Base Rent Notice”) within thirty (30) days after receiving the Renewal Notice.

                  25.3.       Tenant shall then have fifteen (15) business days
after Landlord’s delivery of the Base Rent Notice in which to advise Landlord,
in writing (each, a “Base Rent Response Notice”) whether Tenant (i) is prepared
to accept the Fair Market Rent established by Landlord in the then-applicable
Base Rent Notice and proceed to lease the Premises, during the applicable
Renewal Term, at that Fair Market Rent; or (ii) elects to withdraw and revoke
its Renewal Notice, whereupon the Renewal Option shall automatically be rendered
null and void; or (iii) elects to contest Landlord’s determination of Fair
Market Rent. In the event that Tenant fails to timely deliver the Base Rent
Response Notice, then Tenant shall automatically be deemed to have elected (i)
above. Alternatively, if Tenant timely elects (ii), then this Lease shall expire
on the original expiry date of the initial Term or the First Renewal Term, as
the case may be. If, however, Tenant timely elects (iii), then the following
provisions shall apply:

                                25.3.1.       The Fair Market Rent shall be
determined by either the Independent Brokers or the Determining Broker, as
provided and defined below.

                                25.3.2.       Within ten (10) business days
after Tenant delivers its Base Rent Response Notice, electing (iii), each of
Landlord and Tenant shall advise the other, in writing (the “Arbitration
Notice”) of both (i) the identity of the individual that each of Landlord and
Tenant, respectively, is designating to act as Landlord’s or Tenant’s, as the
case may be, duly authorized representative for purposes of the determination of
Fair Market Rent pursuant to this Section 25.3 (the “Representatives”); and
(ii) a list of three (3) proposed licensed real estate brokers, any of which may
serve as one of the Independent Brokers (collectively, the “Broker Candidates”).
Each Broker Candidate:

    (A)   shall be duly licensed in the jurisdiction in which the Premises is
located;


    (B)   shall have at least five (5) years’ experience, on a full-time basis,
leasing industrial space (warehouse/distribution/ancillary office) in the same
general geographic area as that in which the Premises is located, and at least
three (3) of those five (5) years of experience shall have been consecutive and
shall have elapsed immediately preceding the date on which Tenant delivers the
Renewal Notice; and




33

--------------------------------------------------------------------------------



    (C)   shall be independent and have no then-pending (as of the date Landlord
or Tenant designates the broker as a Broker Candidate) brokerage relationship,
formal or informal, oral or written, with any or all of Landlord, Tenant, and
any affiliates of either or both of Landlord and Tenant (“Brokerage
Relationship”), nor may there have been any such Brokerage Relationship at any
time during the two (2) year period immediately preceding the broker’s
designation, by Landlord or Tenant, as a Broker Candidate.


                                25.3.3       Within ten (10) business days after
each of Landlord and Tenant delivers its Arbitration Notice to the other,
Landlord and Tenant shall cause their respective Representatives to conduct an
in person or telephonic meeting at a mutually convenient time and, if
applicable, location in Minneapolis, Minnesota. At that meeting, the two (2)
Representatives shall examine the list of six (6) Broker Candidates and shall
each eliminate two (2) names from the list on a peremptory basis. In order to
eliminate four (4) names, first, the Tenant’s Representative shall eliminate a
name from the list and then the Landlord’s Representative shall eliminate a name
therefrom. The two (2) Representatives shall alternate in eliminating names from
the list of six (6) Broker Candidates in this manner until each of them has
eliminated two (2) names. The two (2) Representatives shall immediately contact
the remaining two (2) Broker Candidates (the “Independent Brokers”), and engage
them, as behalf of Landlord and Tenant, to determine the Fair Market Rent in
accordance with the provisions of this Section 25.3.

                                25.3.4       The Independent Brokers shall
determine the Fair Market Rent within thirty (30) days of their appointment.
Landlord and Tenant shall each make a written submission to the Independent
Brokers (no more than ten (10) pages in length, in the aggregate, per submitting
party), advising of the rate that the submitting party believes should be the
Fair Market Rate, together with whatever written evidence or supporting data
that the submitting party desires in order to justify its desired rate of Fair
Market Rent; provided, in all events, however, that the aggregate maximum length
of each party’s submission shall not exceed ten (10) pages (each such submission
package, a “FMR Submission”). The Independent Brokers shall be obligated to
choose one (1) of the parties’ specific proposed rates of Fair Market Rent,
without being permitted to effectuate any compromise position.

                                25.3.5       In the event, however, that the
Independent Brokers fail to reach agreement, within twenty (20) calendar days
after the date on which both Landlord and Tenant deliver the FMR Submissions to
the Independent Brokers (the “Decision Period”), as to which of the two (2)
proposed rates of Fair Market Rent should be selected, then; (1) if the FMR
Submissions are within ten percent (10%) of each other, then the average of the
two determinations shall be deemed to be the Fair Market Rent for such Renewal
Term, such conclusion shall be conclusive and binding on both parties, and
neither party shall have any right to contest or appeal such decision; or (2) if
the FMR Submissions are not within ten percent (10%) of each other, then ,
within five (5) business days after the expiration of the Decision Period, the
Independent Brokers shall jointly select a real estate broker who (x) meets all
of the qualifications of a Broker Candidate, but was not included in the
original list of six (6) Broker



34

--------------------------------------------------------------------------------



Candidates; and (y) is not affiliated with any or all of (A) either or both of
the Independent Brokers and (B) the real estate brokerage companies with which
either or both of the Independent Brokers is affiliated (the “Determining
Broker”). The Independent Brokers shall engage the Determining Broker on behalf
of Landlord and Tenant (but without expense to the Independent Brokers), and
shall deliver the FMR Submissions to the Determining Broker within five (5)
business days after the date on which the Independent Brokers select the
Determining Broker pursuant to the preceding sentence (the “Submission Period”).

                                25.3.6       The Determining Broker shall make a
determination of the Fair Market Rent within twenty (20) calendar days after the
date on which the Submission Period expires. The Determining Broker shall be
required to select one of the parties’ specific proposed rates of Fair Market
Rent, without being permitted to effectuate any compromise position.

                                25.3.7       The decision of the Independent
Brokers or the Determining Broker, as the case may be, shall be conclusive and
binding on Landlord and Tenant, and neither party shall have any right to
contest or appeal such decision. Judgment may be entered, in a court of
competent jurisdiction, upon the decision of the Independent Brokers or the
Determining Broker, as the case may be.

                                25.3.8       In the event that the initial Term
(or the First Renewal Term, as the case may be) expires and the then-applicable
Renewal Term commences prior to the date on which the Independent Brokers or the
Determining Broker, as the case may be, renders their/its decision as to the
Fair Market Rent, then from the commencement date of the then-applicable Renewal
Term through the date on which the Fair Market Rent is determined under this
Section 25.3 (the “Determination Date”), Tenant shall pay monthly Base Rent to
Landlord at a rate equal to 10% of the rate of monthly Base Rent in effect on
the expiration date of the initial Term, or the first Renewal Term, as the case
may be (the “Temporary Base Rent”). Within ten (10) business days after the
Determination Date, Landlord shall pay to Tenant, or Tenant shall pay to
Landlord, depending on whether the Fair Market Rent is less than or greater than
the Temporary Base Rent, whatever sum that Landlord or Tenant, as the case may
be, owes the other (the “Catch-Up Payment”), based on the Temporary Base Rent
actually paid and the Fair Market Rent due (as determined by the Independent
Brokers or the Determining Broker, as the case may be) during that portion of
the Renewal Term that elapses before the Catch-Up Payment is paid, in full
(together with interest thereon, as provided below).

                                25.3.9       The party whose proposed rate of
Fair Market Rent is not selected by the Independent Brokers or the Determining
Broker, as the case may be, shall bear all costs of all counsel, experts or
other representatives that are retained by both parties, together with all other
costs of the arbitration proceeding described in this Section 25.3, including,
without limitation, the fees, costs and expenses imposed or incurred by any or
all of the Independent Brokers and the Determining Broker.

                                25.3.10       During any period of time that an
arbitration is pending or proceeding under this Section 25.3, Tenant shall have
no right to assign this Lease or enter into any sublease for all or any portion
of the Premises, notwithstanding any provision to the contrary in this Lease.



35

--------------------------------------------------------------------------------



                  25.4       Unless otherwise expressly agreed in writing by
both parties, during the period of time that any arbitration proceeding is
pending under Section 25.3, Landlord and Tenant shall continue to comply with
all those terms and provisions of this Lease that are not the subject of their
dispute and arbitration proceeding, most specifically including, but not limited
to, Tenant’s monetary obligations under this Lease; and, with respect to the
payment of Base Rent during that portion of the Renewal Term that elapses during
the pendency of any arbitration proceeding under this Section 25.3, the
provisions of Section 25.3.8 shall apply.

                  25.5       The Renewal Option is granted subject to all of the
following conditions:

    (a)   As of the date on which Tenant delivers its Renewal Notice and
continuing through the commencement date of each applicable Renewal Term, this
Lease shall be in full force and effect and no act or omission shall occur
which, with the giving of notice or the passage of time, or both, shall
constitute an uncured breach or default by Tenant under this Lease.


    (b)   There shall be no further right of renewal after the expiration of the
second (2nd) Renewal Term.


    (c)   The Renewal Option is personal to Tenant and, to the extent
applicable, any wholly-owned subsidiary of Tenant described under Section 8. In
the event that Tenant assigns its interest under this Lease or subleases all or
any portion of the Premises, whether or not in accordance with the requirements
of Section 8 above, and whether directly or indirectly, the provisions of this
Section 25 shall not be available to, or run to the benefit of, and may not be
exercised by, any assignee or sublessee except if such assignee or sublessee is
a wholly-owned subsidiary of Tenant.


        26.       Right of First Opportunity to Lease Contiguous Space.

        Landlord hereby covenants and agrees that Tenant shall have a on-going
“Right of First Opportunity” to lease the 10,112 square foot area that is
contiguous to the Premises and that Tenant originally leased (together with the
Premises) under the Further Amended Original Lease (the “Additional Space”) if,
as and when the Additional Space becomes available during the Term. Such Right
of First Opportunity is granted on and subject to the following terms and
conditions:

                  26.1       If, when and as (a) Landlord becomes aware that the
Additional Space will become available for lease to a third party, and (b)
Landlord is prepared to deliver to a potential third party tenant a proposal to
lease the Additional Space, Landlord shall promptly notify Tenant, in writing (a
“ROFO Notice”). Tenant shall then have the right to lease the Additional Space
if, when and as the same becomes available, and on the terms and conditions
hereinafter set forth.

                  26.2       The ROFO Notice shall describe the economic and
other relevant terms and conditions upon which Landlord is prepared to lease the
Additional Space to a third party tenant (the “ROFO Terms”), including, but not
limited to, the term for which the Available Space is to be leased (the
“Available Space Term”); the commencement date



36

--------------------------------------------------------------------------------



of that lease term; the per annum, per square foot base rent proposed to be
charged by Landlord for the Additional Space (the “Rental Rate”); and all (if
any) monetary concessions that Landlord is prepared to offer to such third party
in consideration of its lease of the Additional Space.

                  26.3       Upon Landlord’s delivery of the ROFO Notice, Tenant
shall have ten (10) business days (“ROFO Response Period”) in which to advise
Landlord, in writing (the “ROFO Response”), whether or not Tenant desires to
exercise its Right of First Opportunity and lease all (but not some portion) of
the Additional Space on all of the ROFO Terms, except as otherwise specifically
provided below in this Section 26.

                  26.4       If Tenant fails to timely deliver a ROFO Response
(or, if Tenant timely delivers the ROFO Response, but declines to lease all of
the Additional Space on the ROFO Terms), then Tenant shall automatically be
deemed to have irrevocably waived its Right of First Opportunity with respect to
its opportunity to lease the Additional Space pursuant to the particular ROFO
Terms set forth in the then-applicable ROFO Notice. In that event, Landlord
shall be free to lease the then-applicable Additional Space to one or more third
party tenants (a “ROFO Lease”) on substantially the same terms as are set forth
in the ROFO Notice previously delivered to Tenant; provided, however that if
Landlord does not complete the lease of the Additional Space on such terms to
the third party within 180 calendar days from the date of Tenant’s aforesaid
waiver, then Tenant shall again have its ROFO rights under and in accordance
with the terms of this Section 26.

                  26.5       If Tenant timely delivers an ROFO Response and
advises Landlord of its desire to lease the entirety of the Additional Space on
the ROFO Terms set forth in the applicable ROFO Notice, then, within ten (10)
business days of Tenant’s delivery of the ROFO Response to Landlord, Landlord
and Tenant shall execute and enter into an amendment to this Lease, pursuant to
which amendment Tenant shall lease the Additional Space on all of the terms,
conditions and limitations set forth in this Lease, except that (i) the annual
Base Rent for the Additional Space shall be the product of (x) the Rental Rate
and (y) the number of rentable square feet comprising the Additional Space;
(ii) Tenant’s Proportionate Share shall be appropriately adjusted (increased) to
account for the additional square footage comprising the Additional Space;
(iii) the definition of the Premises shall be amended to include the Additional
Space; and (iv) the Term of this Lease shall remain unchanged with respect to
the Premises initially leased hereunder; however, the Term for the Additional
Space only shall be as set forth in the ROFO Terms. Notwithstanding anything to
the contrary contained in this Lease and except to the extent otherwise
expressly set forth in the ROFO Notice, if Tenant timely delivers a ROFO
Response, Tenant shall be obligated to lease the entirety of that Additional
Space on a strictly “as-is,” “where-is” basis, without any tenant improvements,
alterations, modifications, representations or warranties of any nature
whatsoever from Landlord, except that the representations and warranties made by
Landlord in Section 9.3 shall be deemed to be made with respect only to the
then-applicable Additional Space as of the commencement date of Tenant’s lease
of such Additional Space.



37

--------------------------------------------------------------------------------



                  26.6       In the event that (a) Landlord delivers a ROFO
Notice, but Tenant fails to timely deliver a ROFO Response; and (b) therefore,
Landlord has the right to, and does, actively pursue the negotiation of the
terms and conditions of a ROFO Lease, but in the course of such pursuit,
Landlord desires to decrease the Rental Rate by more than ten percent (10%),
then Landlord may not finalize the terms and conditions of, execute, and enter
into a ROFO Lease, based on and incorporating such a change in the Rental Rate,
without once again first delivering a revised ROFO Notice to Tenant, reflecting
the then-applicable ROFO Terms, whereupon the provisions of Subsections 26.3
through 26.5 above shall once again apply.

                  26.7       Tenant specifically acknowledges and agrees that
its Right of First Opportunity shall not apply to the renewal or extension of
any existing lease (as of the Commencement Date) for the Additional Space,
whether pursuant to a renewal right or otherwise, nor shall the Right of First
Opportunity apply with respect to any expansion of space, or relocation to
alternative space, by an existing tenant (as of the Commencement Date) in the
Building.

                  26.8       Tenant shall have no right to exercise (or to
preserve the prior exercise of) the Right of First Opportunity if and to the
extent that Tenant is in default under the Lease at either or both of (a) the
date Landlord would otherwise be obligated to deliver a ROFO Notice; and (b) at
any time thereafter prior to the applicable commencement date for the lease of
the Additional Space (after timely delivery of a ROFO Response by Tenant). In
the event of such a default by Tenant, Tenant shall be deemed to have waived its
Right of First Opportunity during the period of time that any such default
remains uncured; therefore, (i) during a period of such default, Landlord shall
have no obligation to deliver a ROFO Notice; and (ii) if Landlord delivers a
ROFO Notice, and Tenant timely delivers a ROFO Response, advising of Tenant’s
election to lease the then-applicable Additional Space, but Tenant then defaults
after its delivery of the ROFO Response, then such ROFO Response shall
immediately be automatically and irrevocably rendered null and void, whereupon
Landlord shall be free to lease the Additional Space to any party Landlord
desires, and on whatever terms Landlord deems appropriate.

                  26.9       The Right of First Opportunity is personal to
Tenant, except that if Tenant assigns all (but not some portion) of its interest
under this Lease to a permitted assignee, such permitted assignee shall be
entitled to the benefits of this Right of First Opportunity. If Tenant subleases
any portion of the Premises or assigns or otherwise transfers some (but not all)
of Tenant’s interest under the Lease to any other person or entity, whether or
not pursuant to, and in accordance with, the requirements of this Lease, no
sublessee, assignee or transferee shall have, or be entitled to, any of the
rights or benefits of the Right of First Opportunity.

[Signature Page Follows]







38

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease as
of the day and year first above written.

  LANDLORD:

FIRSTCAL INDUSTRIAL 2 ACQUISITION, LLC,
a Delaware limited liability company       By:    FirstCal Industrial 2, LLC, a
Delaware limited
liability company, its sole member


          By:    FR FirstCal 2, LLC, a Delaware limited
liability company, its managing member


    By:    First Industrial Development Services, Inc.,
a Maryland corporation, its sole member


    By:    /s/ Chris Wilson

--------------------------------------------------------------------------------

    Name: Chris Wilson 

--------------------------------------------------------------------------------

    Its: Senior Regional Director 

--------------------------------------------------------------------------------

    Date: 3/27/06 

--------------------------------------------------------------------------------

    TENANT:

CYBEROPTICS CORPORATION, a Minnesota corporation       By:    /s/ Kathleen
Iverson

--------------------------------------------------------------------------------

    Name: Kathleen Iverson 

--------------------------------------------------------------------------------

    Its: CEO & President 

--------------------------------------------------------------------------------

    Date: March 23, 2006  

--------------------------------------------------------------------------------




S-1

--------------------------------------------------------------------------------



Landlord’s Addresses for Notices:     Tenant’s Addresses for Notices:       c/o
First Industrial Realty Trust, Inc.   5900 Golden Hills Drive   311 South Wacker
Drive, Suite 4000   Golden Valley, Minnesota 55416   Chicago, Illinois 60606  
Attn: Vice President – Operations   Attn: Executive Vice President-Operations  
  With a copy to:    With a copy to:      First Industrial Realty Trust, Inc.  
CyberOptics Corporation   7615 Golden Triangle Drive, Suite N   5900 Golden
Hills Drive   Eden Prairie, Minnesota 55344   Golden Valley, Minnesota 55416  
Attn: Regional Director   Attn: Legal Department     With a copy to:      Barack
Ferrazzano Kirschbaum Perlman & Nagelberg LLP   CyberOptics Corporation   333
West Wacker Drive   5900 Golden Hills Drive   Suite 2700   Golden Valley,
Minnesota 55416   Chicago, Illinois 60606   Attention: Accounts Payable   Attn:
Suzanne Bessette-Smith  













S-2

--------------------------------------------------------------------------------




LEASE EXHIBIT A


PROPERTY



Legal Description:

LOT 2 BLOCK 1 GOLDEN HILLS WEST P U D NO 78

















A-1

--------------------------------------------------------------------------------




LEASE EXHIBIT A-1


DEPICTION OF PREMISES

[image002.jpg]



A-1-1

--------------------------------------------------------------------------------




LEASE EXHIBIT B


TENANT OPERATIONS INQUIRY FORM

1.   Name of Company/Contact
  ________________________________________________________________


2.  
Address/Phone  _________________________________________________________________________

______________________________________________________________________________________


3.   Provide a brief description of your business and operations:
  _______________________________________

______________________________________________________________________________________


4.   Will you be required to make filings and notices or obtain permits as
required by Federal and/or State regulations for the operations at the proposed
facility? Specifically:


a.    SARA Title III Section 312 (Tier II) reports     YES     NO    
           (> 10,000lbs. of hazardous materials STORED at any one time)  
b.    SARA Title III Section 313 (Tier III) Form R reports     YES     NO    
           (> 10,000lbs. of hazardous materials USED per year)   c.    NPDES or
SPDES Stormwater Discharge permit     YES     NO                (answer “No” if
“No-Exposure Certification” filed)   d.    EPA Hazardous Waste Generator ID
Number     YES     NO    


5.   Provide a list of chemicals and wastes that will be used and/or generated
at the proposed location. Routine office and cleaning supplies are not included.
Make additional copies if required.


--------------------------------------------------------------------------------

Chemical/Waste Approximate Annual
Quantity Used or
Generated Storage Container(s)

(i.e. Drums, Cartons, Totes,
Bags, ASTs, USTs, etc)                  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------





B-1

--------------------------------------------------------------------------------




LEASE EXHIBIT C


LANDLORD’S WORKLETTER

        This Landlord Work Letter (this “Work Letter”) is incorporated into and
made a part of the Lease. All terms not defined herein shall have the meanings
set forth in the Lease. In the event of any conflict between the terms and
provisions of the Lease and those of this Work Letter, the terms and provisions
of this Work Letter shall control, in all events.

        1.       Performance of Work and Allowance.   Landlord shall cause to be
performed, in accordance with the terms of this Work Letter, those certain
improvements depicted in the plans, specifications and working drawings
described in Schedule 1 attached hereto and made a part hereof (the “Final
Plans”). Landlord acknowledges that the Final Plans may not be complete prior to
execution of this Lease by both parties. The improvements so depicted on the
Final Plans are hereinafter referred to as the “Landlord Improvements.” Landlord
covenants and agrees that all Landlord Improvements shall be performed in a good
and workmanlike manner, using new first grade quality materials. Landlord shall
be responsible to obtain all necessary governmental and municipal approvals and
permits required as a condition precedent to the performance and installation of
the Landlord Improvements, and all costs and expenses incurred by Landlord
pursuant to this sentence shall be deemed to constitute Work Cost, as defined
below. The Final Plans have been prepared by WCL Associates (“Architect”). All
work required for the construction and installation of the Landlord Improvements
(“Work”) shall be performed only by Landlord’s contractor(s) (collectively, the
“Contractor”). Landlord shall use its good faith efforts to cause the Landlord
Improvements to be substantially completed by June 1, 2006 (the “Scheduled
Completion Date”); however, as described in Paragraph 6 below, no Delay Events
(as defined in Section 6) shall have any affect on, or cause a delay of, the
Commencement Date. The costs to construct the Landlord Improvements, including,
but not limited to, the costs to prepare a space plan(s) for the Premises (and
any revisions thereto) and to prepare the Final Plans (collectively, the “Work
Cost”), shall be paid for by Landlord (except as otherwise specifically set
forth below): provided, however, that in no event shall Landlord be obligated to
pay a Work Cost in excess of $662,387.00, on an aggregate basis (the
“Allowance”), and, to the extent the aggregate Work Cost exceeds the Allowance,
Tenant shall be solely responsible for (and, if necessary, promptly reimburse
Landlord for) any such excess amount (“Excess Work Cost”). For purposes of the
Lease, any Excess Work Cost shall constitute Additional Rent. Landlord hereby
acknowledges and agrees that in the event that the Work Cost is less than the
Allowance, Tenant shall be entitled to utilize up to $60,217.00 of the Allowance
for the purchase of equipment, personal property and fixtures for Tenant’s use
and business operation in the Premises (the “Equipment Purchase”); provided,
however, that (a) the maximum aggregate amount that Landlord is obligated to
expend to pay the Work Cost and the cost of the Equipment Purchase is the
Allowance; and (b) Landlord shall have not obligation to expend any of the
Allowance for the Equipment Purchase unless and until all Work Costs are paid in
full. In the event that the final aggregate Work Cost is less than $602,170.00,
the maximum amount of the Allowance that Tenant may expend for the Equipment
Purchase shall nevertheless be $60,217.00.

        2.       Change Orders.   From time to time after the date of the Lease,
Tenant may notify Landlord of changes that Tenant proposes be made to the Final
Plans (a “Change



C-1

--------------------------------------------------------------------------------



Order”). Promptly upon Tenant’s delivery to Landlord of a Change Order, Landlord
shall notify Tenant (“Change Order Notice”) of both: (i) any estimated increase
in the Work Cost due to the Change Order, and (ii) any estimated delay (an
“Estimated Delay”) in the Scheduled Completion Date if the Change Order is
implemented. Tenant shall notify Landlord of its final approval or disapproval
of the Change Order within ten (10) business days after Landlord delivers to
Tenant the applicable Change Order Notice (“Change Order Response Period”). If
Tenant fails to timely notify Landlord of its approval or disapproval of any
proposed Change Order, Tenant shall be deemed to have automatically disapproved
that particular Change Order and Landlord shall not proceed to implement any of
the changes specified therein. If Tenant timely notifies Landlord of its
approval of the Change Order, then, within three (3) business days after the
expiration of the applicable Change Order Response Period, Tenant shall pay
Landlord the amount of any increase in the Work Cost (as set forth in the
applicable Change Order Notice) in accordance with Paragraph 4 of this Work
Letter; and upon receipt of such payment, Landlord shall implement the changes
specified in the Change Order. In such event, however, any delay in the
Scheduled Completion Date resulting from the performance of the work described
in the relevant Change Order shall be deemed a Delay Event (defined below).

        3.       Substitutions.   From time to time after the date of the Lease,
Landlord may notify Tenant of any proposed substitutions (“Substitutions”) in
the materials or designs described in the Final Plans that Landlord determines
are reasonably necessary to avoid delays in the Scheduled Completion Date (a
“Substitution Notice”). The Substitutions shall be of substantially the same
character and quality as those described in the Final Plans. Any Substitution
Notice shall describe in reasonable detail: (i) the nature of the Substitutions,
(ii) any estimated increase in the Work Cost, if Tenant approves the
Substitutions, and (iii) any estimated delay in the Scheduled Completion Date if
Tenant disapproves the Substitutions. Tenant shall notify Landlord of its
approval or disapproval of the Substitutions within three (3) business days
after Landlord delivers the relevant Substitution Notice to Tenant
(“Substitution Response Period”). If Tenant fails timely to notify Landlord of
its approval or disapproval, Tenant shall be deemed to have automatically
disapproved the Substitutions described in the relevant Substitution Notice. If
Tenant disapproves or is deemed to have disapproved the Substitutions, Landlord
shall not implement the Substitutions and any delay in the Scheduled Completion
Date resulting therefrom shall be deemed a Delay Event. If Tenant timely
approves a Substitution, then, within three (3) business days of the expiration
of the relevant Substitution Response Period, Tenant shall pay Landlord the
amount of any increase in the Work Cost (as set forth in the relevant
Substitution Notice) in accordance with Paragraph 4 of this Work Letter; and
upon receipt of such payment, Landlord shall implement the Substitutions.

        4.       Payment of Additional Work Cost.   As provided above, Tenant
shall be responsible for the payment of any increase in the Work Cost resulting
from an approved Change Order or Substitution. Tenant’s failure to timely make
any payment of such increase in Work Cost, as required pursuant to Paragraphs 2
above, within the terms of this Lease as such applies to Additional Rent, shall
be deemed a Default in accordance with the Lease terms dealing with the payment
of Additional Rent and, in addition to any other remedies Landlord may have on
account of such failure to pay, Landlord may immediately suspend Work until such
payment is made, and Landlord shall not be responsible for any delay in the
Scheduled Completion Date on a day-for-day basis during the aforesaid
suspension.



C-2

--------------------------------------------------------------------------------



        5.       Substantial Completion Date and Punch List Items.   The
Architect shall determine the date on which the construction and installation of
the Work Items are substantially completed in substantial accordance with the
Final Plans, as such Final Plans may be modified by any Change Orders and
Substitutions (“Substantial Completion Date”). The Architect shall certify to
Landlord and Tenant, in writing, the Substantial Completion Date (“Substantial
Completion Notice”). If the Substantial Completion Date occurs after June 1,
2006, there shall be no modification of the Commencement Date. Within five (5)
days after the Architect delivers the Substantial Completion Notice, Tenant and
Landlord (and the Architect, if Landlord so desires) shall inspect the Premises
to determine those items, if any, that Landlord and Tenant determine to be
unfinished, but which do not materially impair Tenant’s use or occupancy of the
Premises (the “Punch List Items”). Tenant shall accept possession of the
Landlord Improvements and the Premises on the Commencement Date, and Landlord
shall promptly thereafter complete the Punch List Items, it being understood
that Landlord shall use reasonable efforts to so complete those Punch List Items
within sixty (60) days after the Substantial Completion Date. At Landlord’s
request from time to time, Tenant will furnish Landlord with written statements
acknowledging the completion of the Punch List Items. Any disputes as to the
nature or existence of any Punch List Item or as to the substantial completion
of the Landlord Improvements shall be resolved by reasonable and joint decision
of the Architect and a duly licensed Minnesota architect selected by Tenant.

        6.       Delay.   

          6.1.       Delay Events.   The Scheduled Completion Date may be
delayed from time to time (without any modification or amendment of the
Commencement Date) due to any or all of the following events (collectively,
“Delay Events”) :


          6.1.1.       Change Orders requested or approved by Tenant;


          6.1.2.       Tenant’s disapproval of a Substitution;


          6.1.3.       Tenant’s failure timely to pay any increase in Work Costs
resulting from an approved Change Order and as required under Paragraphs 2 and 3
above;


          6.1.4.       Any act of Tenant or its agents, employees or contractors
that unreasonably interferes with the Work;


          6.1.5.       Any delay due to, or in connection with, materials
specified by Tenant to be procured from a particular source, including, without
limitation, any delivery delays or delays relating to the quality or other
characteristics of such materials;


          6.1.6.       Any delay of any applicable governmental authority to
issue appropriate permits for construction of the Landlord Improvements and a
certificate of occupancy (or comparable certification) for the Premises upon
substantial completion of the Work Items; and




C-3

--------------------------------------------------------------------------------



          6.1.7.       A matter arising or occurring under Section 17.4 of the
Lease, excluding in this case any delay due to procurement of materials and/or
contracting services except where specified pursuant to Paragraph 6.1.4 above.


        7.       Limit on Landlord’s Liability.   Subject to the provisions of
Sections 17.1 and 17.3 of the Lease, and except as otherwise expressly provided
for in the Lease (including under Section 5.2 thereof), Landlord shall not be
liable for any damage caused to Tenant due to a delay, whether as a result of a
Delay Event or otherwise, in the substantial completion of the Landlord
Improvements.

        8.       Generator.   In addition to the Allowance, Landlord hereby
covenants and agrees that, in the event that, at any time prior to June 1, 2007,
Tenant elects to purchase a back-up generator for installation and use in the
Premises, then Landlord shall reimburse Tenant for the cost thereof, up to a
maximum aggregate amount of $25,000.00 (the “Generator Allowance”). Landlord
shall pay the Generator Allowance to Tenant within ten (10) business days after
Tenant delivers to Landlord reasonable written evidence of the purchase of the
generator, the cost thereof and its installation in and at the Premises
(collectively, the “Generator Evidence”). In the event that, for any reason,
Tenant fails to deliver the Generator Evidence to Landlord on or before June 1,
2007, then Tenant shall automatically and irrevocably have waived its right to
the Generator Allowance.














C-4

--------------------------------------------------------------------------------




SCHEDULE 1


FINAL PLANS





FINAL PLANS TO BE SUPPLIED BY WCL ASSOCIATES





















C-5

--------------------------------------------------------------------------------




LEASE EXHIBIT D


CONFIRMATION OF COMMENCEMENT DATE




MARCH 22, 2006

RE:

Industrial Building Lease
CyberOptics


Dear Mike:

This letter shall confirm that the Commencement Date for the above-referenced
Lease is June 1, 2006.

        CyberOptics, as Tenant, hereby acknowledges the following: (i) Tenant is
in possession of the Premises (as defined in the Lease); (ii) the Lease is in
full force and effect; (iii) Landlord is not in default under the Lease; and
(iv) possession of the Premises is accepted by Tenant as having been delivered
in accordance with the terms and conditions of the Lease.

Our records indicate the following information for the 60,217 square feet of
space:

Commencement Date:     June 1, 2006       Base Rent Commencement Date:   July 1,
2006     Next Monthly Base Rent Due:   July 1, 2006     Operating Expense
Commencement Date:   June 1, 2006     Lease Expiration Date:   June 30, 2011  


Please sign two (2) copies of this letter in the space provided below
acknowledging your agreement with the above and return them to me at my office.
I suggest you attach a copy of this letter to your copy of the Lease.

Thank you again for your cooperation and assistance regarding this matter.
Please contact me at any time should you have questions regarding the lease,
building, or any related manner.

Sincerely, Acknowledged and Agreed to this 23 day of March, 2006   Darlene
Personius
Sr. Property Manager CyberOptics Corporation     By: /s/ Kathleen Iverson   

--------------------------------------------------------------------------------

  Title: CEO & President   

--------------------------------------------------------------------------------

 



D-1

--------------------------------------------------------------------------------




LEASE EXHIBIT E


BROOM CLEAN CONDITION AND REPAIR REQUIREMENTS

To the extent not maintained by Landlord under the terms of the Lease:

•   All truck doors and dock levelers should be serviced and placed in good
operating order (including, but not limited to, overhead door springs, rollers,
tracks and motorized door operator). This would include the necessary (a)
replacement of any dented truck door panels, broken panels and cracked lumber,
and (b) adjustment of door tension to insure proper operation. All door panels
that are replaced shall be painted to match the Building standard.


•   All structural steel columns in the warehouse and office should be inspected
for damage, and must be repaired. Repairs of this nature shall be pre-approved
by the Landlord prior to implementation.


•   All holes in the sheet rock walls shall be repaired prior to move-out. All
walls shall be clean.


•   Facilities shall be returned in a reasonably clean condition, normal wear
and tear excepted, including, but not limited to, the cleaning of the coffee
bar, restroom areas and other portions of the Premises.


•   There shall be no protrusion of anchors from the warehouse floor and all
holes shall be appropriately patched. If machinery/equipment is removed, the
electrical lines shall be properly terminated at the nearest junction box.


•   Tenant shall provide keys for all locks on the Premises, including front
doors, rear doors, and interior doors.


•   All mechanical and electrical systems shall be left in a safe condition that
confirms to code. Bare wires and dangerous installations shall be corrected to
Landlord’s reasonable satisfaction.


•   All plumbing fixtures shall be in good working order, including, but not
limited to, the water heater. Faucets and toilets shall not leak.


•   All dock bumpers shall be left in place and well-secured.


•   All trash shall be removed from both inside and outside of the Building.


•   All signs in front of Building and on glass entry door and rear door shall
be removed.










E-1

--------------------------------------------------------------------------------




LEASE EXHIBIT F


MANUFACTURING AREA






















F-1

--------------------------------------------------------------------------------